Exhibit 10.1

CREDIT AGREEMENT

Dated as of September 30, 2005

among

ALLIED CAPITAL CORPORATION,
Borrower

BANK OF AMERICA, N.A.,
Administrative Agent

BANC OF AMERICA SECURITIES LLC,
Sole Lead Arranger and Sole Book Manager

DEUTSCHE BANK AG NEW YORK BRANCH,
Syndication Agent

PNC BANK N.A.,
Documentation Agent

BRANCH BANKING AND TRUST COMPANY,
CALYON NEW YORK BRANCH,
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH BANK USA,
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
Managing Agents

and

LENDERS NAMED HEREIN,
Lenders

1

Up to $722,500,000
TABLE OF CONTENTS

                          SECTION 1.DEFINITIONS AND TERMS.1
               
1.1
  Definitions1
               
1.2
  General; References to Times17
               
1.3
  Accounting Principles17
               
1.4
  Letter of Credit Amounts.18
               
SECTION 2.CREDIT FACILITY.18 2.1
  Loans18
               
2.2
  Swing Line Subfacility.18
               
2.3
  LC Subfacility.19
               
2.4
  Borrowing Procedures25
               
2.5
  Rates and Payment of Interest on Loans.26
               
2.6
  Number of Interest Periods27
               
2.7
  Repayment of Loans27
               
2.8
  Prepayments.27
               
2.9
  Continuation28
               
2.10
  Conversion28
               
2.11
  Loan Accounts, Notes.29
               
2.12
  Reductions of the Commitments.29
               
2.13
  Increases of Commitments30
                SECTION 3.PAYMENTS, FEES AND OTHER GENERAL PROVISIONS.30
               
3.1
  Payments30
               
3.2
  Pro Rata Treatment30
               
3.3
  Sharing of Payments, Etc31
               
3.4
  Offset31
               
3.5
  Booking Borrowings31
               
3.6
  Several Obligations32
               
3.7
  Minimum Amounts.32
               
3.8
  Fees.32
               
3.9
  Computations33
               
3.10
  Maximum Rate33
               
3.11
  Interest Recapture33
               
3.12
  Agreement Regarding Interest and Charges33
               
3.13
  Defaulting Lenders.34
                SECTION 4.YIELD PROTECTION, ETC.35
               
4.1
  Increased Cost and Reduced Return.35
               
4.2
  Inability to Determine Rates36
               
4.3
  Illegality37
               
4.4
  Treatment of Affected Loans37
               
4.5
  Compensation37
               
4.6
  Taxes.38
               
4.7
  Removal of Lenders40
                SECTION 5.CONDITIONS PRECEDENT.41
               
5.1
  Initial Conditions Precedent41
               
5.2
  Conditions Precedent to All Loans or LC Issuances
    43           SECTION 6.REPRESENTATIONS AND WARRANTIES.
    43          
6.1
  Representations and Warranties43
               
6.2
  Survival of Representations and Warranties, Etc.
    48           SECTION 7.AFFIRMATIVE COVENANTS.48
               
7.1
  Preservation of Existence and Similar Matters48
               
7.2
  Compliance with Applicable Law and Material Contracts48
               
7.3
  Maintenance of Property49
               
7.4
  Conduct of Business49
               
7.5
  Insurance49
               
7.6
  Payment of Taxes and Claims49
               
7.7
  Visits and Inspections49
               
7.8
  Use of Proceeds50
               
7.9
  Environmental Matters50
               
7.10
  Books and Records50
               
7.11
  Status of RIC and BDC50
               
7.12
  ERISA Exemptions50
               
7.13
  Further Assurances50
               
SECTION 8.INFORMATION.50 8.1
  Quarterly Financial Statements51
               
8.2
  Year-End Statements51
               
8.3
  Compliance Certificate; Asset Reports.51
               
8.4
  Other Information.52
               
SECTION 9.NEGATIVE COVENANTS.53 9.1
  Financial Covenants:54
               
9.2
  Interest Rate Agreements54
               
9.3
  Liens; Agreements Regarding Liens; Other Matters.
    54          
9.4
  Distributions to Shareholders55
               
9.5
  Merger, Consolidation and Sales of Assets.55
               
9.6
  Fiscal Year56
               
9.7
  Modifications to Material Contracts57
               
9.8
  Transactions with Affiliates57
               
9.9
  Subsidiary Senior Note Guaranty57
               
9.10
  Employee Benefit Plans57
               
9.11
  Payment of Obligation57
               
SECTION 10.DEFAULT.57 10.1
  Events of Default57
               
10.2
  Remedies Upon Event of Default61
               
10.3
  Remedies Upon Certain Defaults62
               
10.4
  Allocation of Proceeds62
               
10.5
  Performance by Administrative Agent62
               
10.6
  Rights Cumulative63
               
10.7
  Company Waivers63
               
10.8
  Delegation of Duties and Rights63
               
10.9
  Not in Control63
               
10.10
  Course of Dealing63
               
10.11
  Cumulative Rights64
                SECTION 11.AGREEMENT AMONG LENDERS.64
               
11.1
  Appointment, and Authority64
               
11.2
  Rights as a Lender64
               
11.3
  Exculpatory Provisions64
               
11.4
  Reliance by Administrative Agent65
               
11.5
  Delegation of Duties65
               
11.6
  Resignation of Administrative Agent65
               
11.7
  Non-Reliance on Administrative Agent and Other Lenders66
               
11.8
  No Other Duties, Etc.66
               
11.9
  Administrative Agent May File Proofs of Claim.
    67          
SECTION 12.MISCELLANEOUS.67 12.1
  Notices67
               
12.2
  Expenses70
               
12.3
  Jurisdiction; Consent to Service of Process; Waiver of Jury Trial.71
               
12.4
  Successors and Assigns.71
               
12.5
  Amendments, Etc75
               
12.6
  Nonliability of Agent and Lenders76
               
12.7
  Confidentiality76
               
12.8
  INDEMNIFICATION77
               
12.9
  Severability of Provisions78
               
12.10
  Governing Law78
               
12.11
  Counterparts78
               
12.12
  Entirety78
               
12.13
  Construction78
               
12.14
  Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances
            78  
12.15
  Payments Set Aside78
               
12.16
  USA Patriot Act Notice79
               
12.17
  Termination of Obligation Under Existing Agreement
    79          

2

SCHEDULES AND EXHIBITS

          Schedule 1 -   Existing Letters of Credit

 
       
Schedule 2
Schedule 6.1(a)
Schedule 6.1(b)
Schedule 6.1(g)
Schedule 6.1(h)
  -
-
-
-
-   Lenders and Commitments
Qualification
Ownership Structure
Debt
Material Contracts
 
       
Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E-1
Exhibit E-2
Exhibit F
Exhibit G
  -
-
-
-
-
-
-
-   Form of Assignment and Assumption
Form of Notice of Borrowing
Form of Notice of Continuation
Form of Notice of Conversion
Form of Revolving Note
Form of Swing Line Note
Form of Opinion of Counsel
Form of Compliance Certificate

3

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is entered into as of September 30, 2005, by and among
ALLIED CAPITAL CORPORATION, a corporation organized under the laws of the State
of Maryland (“Borrower”), each Lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), certain Agents
(hereinafter defined), and BANK OF AMERICA, N.A., as a Lender and as
Administrative Agent (hereinafter defined) for itself and the other Lenders.

RECITALS

A. Borrower has requested that Lenders extend credit to Borrower, providing for
a revolving loan facility in an amount up to $722,500,000, as such amount may be
increased to $922,500,000 in accordance with the terms of Section 2.13, for the
purpose of funding Borrower’s working capital requirements and for general
corporate purposes of Borrower and its Subsidiaries (hereinafter defined).

B. Upon and subject to the terms and conditions of this Agreement, Lenders are
willing to extend such credit to Borrower.

Accordingly, in consideration of the mutual covenants contained herein,
Borrower, Agents, Administrative Agent, and Lenders agree as follows:

      SECTION 1.DEFINITIONS AND TERMS.
1.1
  Definitions. As used herein:
 
   

“Adjusted EBIT” means, for any period with respect to Borrower and its
Consolidated Subsidiaries, income after deduction of all expenses and other
proper charges other than taxes and Interest Expense, all as determined in
accordance with GAAP.

“Adjusted Eurodollar Rate” means, for any Eurodollar Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) determined by Administrative Agent to be equal to the
quotient obtained by dividing (a) the Eurodollar Rate for such Eurodollar Loan
for such Interest Period by (b) one minus the Reserve Requirement for such
Eurodollar Loan for such Interest Period.

“Administrative Agent” means Bank of America, N.A., and its permitted successors
or assigns as “Administrative Agent” for Lenders under this Agreement.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.

“Affected Lender” has the meaning given that term in Section 4.7.

“Affiliate” means, as to any Person, any other Person: (a) directly or
indirectly through one or more intermediaries controlling, controlled by, or
under common control with such Person; (b) directly or indirectly owning or
holding 5.0% or more of any equity interest in such Person; or (c) 5.0% or more
of whose voting stock or other equity interest is directly or indirectly owned
or held by such Person. For purposes of this definition, (x) “control”
(including with correlative meanings, the terms “controlling,” “controlled by,”
and “under common control with”) means the possession directly or indirectly of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or by contract or
otherwise, other than by investment advisory contracts entered into in the
ordinary course of business of Borrower or a Subsidiary of Borrower, and
(y) neither Administrative Agent nor any Lender shall be deemed to be an
“Affiliate” of Borrower.

“Agents” means, collectively, Syndication Agent, Documentation Agent and
Managing Agents.

“Agreement” means this Credit Agreement (as the same may hereafter be amended,
modified, supplemented, or restated from time to time).

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations, and orders of all governmental bodies and all orders and
decrees of all courts, tribunals, and arbitrators.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Banc of America Securities LLC and its successors and assignees
in its capacity as “Lead Arranger” and “Book Manager.”

“Asset Coverage Ratio” shall mean, on a consolidated basis for Borrower and its
Consolidated Subsidiaries, the ratio which the value of total assets, less all
liabilities and indebtedness not represented by senior securities (all as
determined pursuant to the Investment Company Act and any orders of the
Securities and Exchange Commission issued to Borrower thereunder), bears to the
aggregate amount of senior securities representing indebtedness of Borrower and
its Consolidated Subsidiaries.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investor advisor.

“Assignment and Assumption” means an Assignment and Assumption agreement among a
Lender, an Eligible Assignee, and Administrative Agent, substantially in the
form of Exhibit A or such other form as may be agreed to by such Lender, such
Eligible Assignee, and Administrative Agent.

“Assignment Fee” means a processing and recordation fee charged by
Administrative Agent for each assignment.

“Attorney Costs” means and includes all reasonable fees, expenses, and
disbursements of any law firm or other external counsel.

“Bank of America” means Bank of America, N.A. and its permitted successors and
assigns.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate for such day plus one-half of one percent (0.5%)
and (b) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate.” The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions, and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Book Value” means, at any date of determination with respect to any asset, the
value thereof as the same would be reflected on a consolidated balance sheet of
Borrower and its Consolidated Subsidiaries as at such time in accordance with
GAAP.

“Borrower” is defined in the preamble to this Agreement and includes any
permitted successors of Borrower.

“Borrower Materials” means all materials and/or information provided by or on
behalf of Borrower to Administrative Agent and/or Arranger.

“Business Day” means (a) any day other than a Saturday, Sunday, or other day on
which banks in New York City, New York, Dallas, Texas, or the state in which the
Principal Office of Administrative Agent is located are authorized or required
to close and (b) in addition to the foregoing, with reference to a Eurodollar
Loan, any such day that is also a day on which dealings in Dollar deposits are
carried out in the London interbank market and commercial banks are open for
international business in London.

“Capitalized Lease Obligation” means Debt represented by obligations under a
lease that is required to be capitalized for financial reporting purposes in
accordance with GAAP, and the amount of such Debt shall be the capitalized
amount of such obligations determined in accordance with such principles.

“Change in Law” has the meaning given such term in Section 4.1(a).

“Closing Date” means September 30, 2005, the date of this Agreement.

“Commercial Mortgage Loan” means a loan secured by a Lien on improved real
estate used for commercial purposes.

“Commitment” means, as to each Lender (other than LC Issuer or Swing Line
Lender), such Lender’s obligation to make Loans pursuant to Section 2.1 (or
purchase participations in Swing Line Loans pursuant to Section 2.2(c) or in LCs
pursuant to Section 2.3(c)) in an amount up to, but not exceeding, the amount
set forth for such Lender on Schedule 2 as such Lender’s “Commitment Amount” or
as set forth in the applicable Assignment and Assumption, as the same may be
reduced or increased from time to time pursuant to Sections 2.12 and 2.13 or as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 12.4.

“Commitment Percentage” means, as to each Lender (other than LC Issuer or Swing
Line Lender), the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Commitment to (b) the sum of the aggregate amount of the Commitments of
all Lenders (other than LC Issuer and Swing Line Lender) hereunder; provided,
however, that if at the time of determination, the Commitments have terminated
or been reduced to zero, the “Commitment Percentage” of each such Lender shall
be the Commitment Percentage of such Lender in effect immediately prior to such
termination or reduction.

“Commitment Usage” means, at the time of any determination thereof, the sum of
(a) the Principal Debt plus, without duplication, (b) the LC Exposure.

“Compliance Certificate” means a certificate signed by the chief financial
officer of Borrower, substantially in the form of Exhibit G.

“Consolidated Debt” shall mean as of the date of any determination thereof, the
aggregate unpaid amount of all Debt of Borrower and its Consolidated
Subsidiaries determined on a consolidated basis in accordance with GAAP.

“Consolidated Shareholders’ Equity,” as of the date of determination thereof,
shall mean the total shareholders’ equity of Borrower and its Consolidated
Subsidiaries as the same would appear on a consolidated balance sheet of
Borrower and its Consolidated Subsidiaries prepared as of such date in
accordance with GAAP, including, in any case, common stock of Borrower (valued
at cost) held in Allied Capital Corporation’s deferred compensation trusts and
Permitted Preferred Stock of Borrower and its Consolidated Subsidiaries, but
excluding any stock, common or preferred, not both issued and outstanding.

“Consolidated Subsidiaries” shall mean any Subsidiary which is required to be
consolidated on financial statements of Borrower prepared in accordance with
GAAP.

“Contingent Obligation” as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
indebtedness, lease, dividend, or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; or (c)
under Interest Rate Agreements. “Contingent Obligations” shall include (i) the
direct or indirect guaranty, endorsement (other than for collection or deposit
in the ordinary course of business), comaking, discounting with recourse, or
sale with recourse by such Person of the obligation of another, (ii) the
obligation to make take or pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement, and (iii) any
liability of such Person for the obligations of another through any agreement to
purchase, repurchase, or otherwise acquire such obligation or any property
constituting security therefor, to provide funds for the payment or discharge of
such obligation, or to maintain the solvency, financial condition, or any
balance sheet item or level of income of another. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if not a fixed and determined amount, the maximum amount
so guaranteed. The amount of any Contingent Obligation outstanding under clause
(c) shall be determined in accordance with the definition of Interest Rate
Agreement.

“Continue,” “Continuation,” and “Continued” each refers to the continuation of a
Eurodollar Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

“Convert,” “Conversion,” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan (except the payment by LC Issuer of drafts under LCs), (b) the
Conversion of a Loan, or (c) the issuance of any LC.

“Credit Rating” means, at any time as to any Person, the lowest rating assigned
by a Rating Agency to each series of rated senior unsecured long term
indebtedness of such Person.

“Debt” means, with respect to any Person, at the time of computation thereof,
all of the following (without duplication):

(a) its liabilities for borrowed money and under repurchase agreements (whether
on a recourse or non-recourse basis), excluding any Interest Rate Agreement
structured as a repurchase agreement entered into for the purpose of protecting
against fluctuations in interest rates with respect to assets;

(b) its liabilities, whether or not for money borrowed (i) represented by notes
payable or drafts accepted, in each case representing extensions of credit or
(ii) evidenced by bonds, debentures, notes, or similar instruments;

(c) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business,
but including, without limitation, all liabilities created or arising under any
conditional sales contracts, title retention debt instruments, or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for such property);

(d) its Capitalized Lease Obligations;

(e) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(f) all reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment), and all
obligations of such Person as the issuer of any letters of credit or acceptances
(whether or not the same have been presented for payment);

(g) its liabilities under Interest Rate Agreements entered into for the purpose
of hedging currency risks with respect to Debt; and

(h) any Contingent Obligation of such Person with respect to liabilities of a
type described in any of clauses (a) through (g) hereof;

provided that any amount receivable by Borrower or any of its Consolidated
Subsidiaries under an Interest Rate Agreement referred to in the preceding
clause (g), as determined in accordance with the definition of Interest Rate
Agreement, shall apply as an offset in the calculation of the total amount of
Debt. “Debt” of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” has the meaning given that term in Section 3.13.

“Documentation Agent” means PNC Bank N.A., and its permitted successors or
assigns as “Documentation Agent” under this Agreement.

“Dollars” or “$” means the lawful currency of the United States of America.

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
satisfied or waived, but (c) must be, if at all, a Business Day occurring no
later than October 7, 2005.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of any Lender;
(iii) an Approved Fund; and (iv) any other Person approved by Administrative
Agent and (unless an Event of Default has occurred and is continuing at the time
any assignment is effected in accordance with Section 12.4) Borrower, such
approval not to be unreasonably withheld or delayed by Borrower or
Administrative Agent and such approval to be deemed given by Borrower if no
objection is received by the assigning Lender and Administrative Agent from
Borrower within five Business Days after notice of such proposed assignment has
been provided by the assigning Lender to Borrower; provided, however, that
neither Borrower nor an Affiliate of Borrower shall qualify as an Eligible
Assignee.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal, or clean-up of Hazardous
Materials, including, without limitation, the following: Clean Air Act, 42
U.S.C. 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. 1251 et
seq.; Solid Waste Disposal Act, 42 U.S.C. 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. 9601 et seq.;
National Environmental Policy Act, 42 U.S.C. 4321 et seq.; regulations of the
Environmental Protection Agency, and any applicable rule of common law and any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Issuance” means any issuance or sale by a Person of its capital stock or
other similar equity security, or any warrants, options, or similar rights to
acquire, or securities convertible into or exchangeable for, such capital stock
or other similar equity security.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Group” means Borrower, any Subsidiary, and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Eurodollar Loan” means a Loan bearing interest at a rate based on the
Eurodollar Rate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by Administrative Agent to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Loan being made, continued or converted by
Bank of America and with a term equivalent to such Interest Period would be
offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

“Event of Default” means any of the events specified in Section 10.1, provided
that, any requirement for notice or lapse of time or any other condition has
been satisfied.

“Exchange Act” has the meaning given that term in Section 10.1(m).

“Excluded Taxes” means, with respect to Administrative Agent, any Lender, LC
Issuer or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
Borrower is located, and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by Borrower under Section 4.7), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law having the force of law) to comply with
Section 4.6(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 4.6(a).

“Existing Agreement” means that certain Third Amended and Restated Credit
Agreement dated as of April 18, 2003, as amended and supplemented to date.

“Existing Letters of Credit” means all letters of credit issued and outstanding
under the Existing Agreement and identified on Schedule 1.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upwards, if
necessary, to the nearest 1/100 of 1%) charged to Bank of America on such day on
such transactions as determined by Administrative Agent.

“Fee Letter” means the letter agreement, dated August 24, 2005, among Borrower,
Administrative Agent, and Arranger (as amended or modified from time to time).

“Fees” means the fees and commissions provided for or referred to in Section 3.8
and any other fees payable by Borrower to Administrative Agent, any other Agent,
LC Issuer, Swing Line Lender, or any Lender hereunder or under any other Loan
Document.

“Foreclosure Property” means assets acquired by foreclosure (or sale in lieu of
foreclosure) of any Investment (other than Investments in a Consolidated
Subsidiary) of Borrower or any of its Subsidiaries.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means, subject to Section 1.3, accounting principles as promulgated from
time to time in statements, opinions, and pronouncements by the American
Institute of Certified Public Accountants and the Financial Accounting Standards
Board and in such statements, opinions, and pronouncements of such other
entities with respect to financial accounting of for-profit entities as shall be
accepted by a substantial segment of the accounting profession in the United
States.

“Governmental Approvals” means all authorizations, consents, approvals,
licenses, and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state, or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public, or statutory
instrumentality, authority, body, agency, bureau, or entity (including, without
limitation, the Federal Deposit Insurance Corporation, the Comptroller of the
Currency, or the Federal Reserve Board, any central bank, or any comparable
authority) or any arbitrator with authority to bind a party at law.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “toxic substances,” or any other formulation intended to define, list
or classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TLCP”
toxicity, or “EP toxicity”; (b) oil, petroleum, or petroleum derived substances,
natural gas, natural gas liquids, or synthetic gas and drilling fluids, produced
waters, and other wastes associated with the exploration, development, or
production of crude oil, natural gas, or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
or (e) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Intercreditor Agreement” means an intercreditor agreement pursuant to which
Lenders and the holders of any other Debt of Borrower have agreed to share
payments made by any Consolidated Subsidiary under a Subsidiary Bank Guaranty, a
Subsidiary Senior Note Guaranty, or any other guaranty of any Debt of Borrower
on an equal and ratable basis.

“Interest Expense” means, with respect to a Person and for any period, the total
consolidated interest expense (including, without limitation, capitalized
interest expense and interest expense attributable to Capitalized Lease
Obligations) of such Person and in any event shall include all interest expense
with respect to any Debt in respect of which such Person is wholly or partially
liable.

“Interest Period” means, with respect to any Eurodollar Loan, each period
commencing on the date such Eurodollar Loan is made or the last day of the next
preceding Interest Period for such Loan and ending on the date 7 or 14 days
thereafter (solely with respect to Eurodollar Loans made during the thirty
(30) calendar day period immediately following the Effective Date) or on the
numerically corresponding day in the first, second, third, or sixth calendar
month thereafter, as Borrower may select in a Notice of Borrowing, Notice of
Continuation, or Notice of Conversion, as the case may be, except that each
Interest Period for a Eurodollar Loan (other than a 7 or 14 day Interest Period)
that commences on the last Business Day of a calendar month (or on any day for
which there is no numerically corresponding day in the appropriate subsequent
calendar month) shall end on the last Business Day of the appropriate subsequent
calendar month. Notwithstanding the foregoing: (i) if any Interest Period would
otherwise end after the Termination Date, such Interest Period shall end on the
Termination Date, (ii) each Interest Period that would otherwise end on a day
which is not a Business Day shall end on the next succeeding Business Day (or,
except in the case of a 7 or 14 day Interest Period, if such next succeeding
Business Day falls in the next succeeding calendar month, on the next preceding
Business Day), and (iii) notwithstanding the immediately preceding clause (i),
no Interest Period for any Eurodollar Loan shall have a duration of less than
one month (other than a 7 or 14 day Interest Period), and, if the Interest
Period for any Eurodollar Loan would otherwise be a shorter period, such Loan
shall not be available hereunder for such period.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, foreign exchange contract,
currency swap agreement, repurchase agreement, or other similar contractual
agreement or arrangement entered into for the purpose of protecting against
fluctuations in interest rates or in currency values. For the purposes of this
Agreement, the amount of any obligation (whether positive or negative) under any
Interest Rate Agreement shall be the amount payable or receivable by Borrower or
any of its Consolidated Subsidiaries determined in respect thereof as of the end
of the most recently ended fiscal quarter of such Person, based on the
assumption that such Interest Rate Agreement had terminated at the end of such
fiscal quarter, and in making such determination, if such Interest Rate
Agreement provides for the netting of amounts payable by and to such Person
thereunder or if such Interest Rate Agreement provides for the simultaneous
payment of amounts by and to such Person, then in each such case, the amount of
such obligation shall be the net amount so determined; provided that, with
respect to Borrower’s existing Interest Rate Agreement which is structured as a
U.S. Treasury securities repurchase program and which protects against
fluctuations in interest rates with respect to certain Commercial Mortgage Loans
owned by Borrower (and with respect to other Interest Rate Agreements of
Borrower or any Consolidated Subsidiary hedging interest rates with respect to
assets, which Interest Rate Agreements are structured substantially similar to
the existing repurchase program), the aggregate amount of all obligations under
such Interest Rate Agreements at any time shall be deemed to be equal to the
excess of (i) the aggregate balances at such time of the repurchase accounts
maintained under such U.S. Treasury securities repurchase programs over (ii) the
sum of (x) the aggregate portion of such balances constituting net sale proceeds
of U.S. Treasury securities plus (y) $7,000,000.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended,
together with the rules and regulations promulgated thereunder.

“Investment” means, with respect to any Person and whether or not such
investment constitutes a controlling interest in such Person (a) the purchase or
other acquisition of any share of capital stock, evidence of Debt, or other
security issued by any other Person; (b) any loan, advance, or extension of
credit to, or contribution (in the form of money or goods) to the capital of, or
the acquisition of a sale leaseback asset from and the lease thereof to, any
other Person; (c) any guaranty of the Debt of any other Person; (d) any other
investment in any other Person; and (e) any commitment or option to make an
Investment in any other Person.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
and the rules and regulations promulgated thereunder.

“Investment Grade Rating” means a Credit Rating of BBB- or higher by S&P, Baa3
or higher by Moody’s, or the equivalent or higher of either such rating by
another Rating Agency.

“ISP” means, with respect to any LC, the rules of the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“LC” means the letter(s) of credit issued hereunder in the form agreed upon
among Borrower, LC Issuer, and the beneficiary thereof at the time of issuance
thereof pursuant to the terms and conditions of Section 2.3 hereof and shall
include the Existing Letters of Credit.

“LC Agreement” means a letter of credit application and agreement (in form and
substance satisfactory to Administrative Agent) submitted by Borrower to LC
Issuer for an LC for its own account, which LC Agreement (A) in the case of an
initial issuance of an LC, shall specify (i) the proposed issuance date of the
requested LC (which shall be a Business Day); (ii) the amount thereof; (iii) the
expiry date thereof; (iv) the name and address of the beneficiary thereof; (v)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (vi) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (vii) such other matters as
LC Issuer may require, and (B) in the case of a request for an amendment of any
outstanding LC, such LC Agreement shall specify (i) the LC to be amended;
(ii) the proposed date of amendment thereof (which shall be a Business Day);
(iii) the nature of the proposed amendment; and (iv) such other matters as LC
Issuer may require.

“LC Commitment” means an aggregate stated amount (subject to availability,
reduction, or cancellation as herein provided) not to exceed $100,000,000;
provided that, if the aggregate Commitments of all Lenders exceeds $600,000,000
(whether on the Effective Date or as a result of the operation of Section 2.13),
then on the date any such additional Commitment becomes effective, the LC
Commitment shall also be increased by an amount which would cause the LC
Commitment to equal 16.66% of the aggregate Commitments of all Lenders on such
date.

“LC Expiration Date” means the day that is seven days prior to the Termination
Date then in effect (or if such day is not a Business Day, the next preceding
Business Day).

“LC Exposure” means, at any time and without duplication, the sum of (a) the
aggregate undrawn portion of all uncancelled and unexpired LCs plus (b) the
aggregate unpaid reimbursement obligations of Borrower in respect of drawings of
drafts under any LC. For purposes of computing the amount available to be drawn
under any LC, the amount of such LC shall be determined in accordance with
Section 1.4. For all purposes of this Agreement, if on any date of determination
an LC has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such LC shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“LC Fee” has the meaning specified in Section 3.8.

“LC Issuer” means Bank of America and its permitted successors as “LC Issuer”
under this Agreement.

“LC Subfacility” means a subfacility for the issuance of LCs (the LC Exposure in
connection with which may never exceed the LC Commitment), as described in and
subject to the limitations of Section 2.3.

“Lenders” has the meaning specified in the introductory paragraph hereto, and,
as the context requires, includes LC Issuer and Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge, ground lease, or lease constituting a Capitalized Lease
Obligation, conditional sale, or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income or profits therefrom; (b) any arrangement, express or
implied, under which any property of such Person is transferred, sequestered, or
otherwise identified for the purpose of subjecting the same to the payment of
Debt or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; and (c) any agreement by such
Person to grant, give, or otherwise convey any of the foregoing.

“Loan Documents” means (a) this Agreement, the Notes, any Subsidiary Bank
Guaranty, LCs, and LC Agreements, (b) all agreements, documents, or instruments
in favor of Administrative Agent, LC Issuer, or Lenders ever delivered pursuant
to this Agreement or otherwise delivered in connection with all or any part of
the Obligations on and after the Effective Date, and (c) any and all future
renewals, extensions, restatements, reaffirmations, amendments of, or
supplements to, all or any part of the foregoing.

“Loans” means any amount disbursed (a) by one or more Lenders to or for the
account of Borrower under the Loan Documents (whether under the Revolving
Facility, the LC Subfacility, or the Swing Line Subfacility), whether such
amount constitutes an original disbursement of funds or the continuation of any
amount outstanding, or payment of a draft under an LC, or (b) by any Lender in
accordance with, and to satisfy the obligations of any Borrower or any
Subsidiary of Borrower under, any Loan Document.

“Managing Agents” means, collectively, Branch Banking & Trust Company, Calyon
New York Branch, JPMorgan Chase Bank, N.A., Merrill Lynch Bank USA, Wachovia
Bank, National Association and their respective permitted successors or assigns
as “Managing Agents” under this Agreement

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities (actual or contingent), financial condition, operations, or
business prospects of Borrower and its Consolidated Subsidiaries taken as a
whole, (b) the ability of Borrower to perform its obligations under any Loan
Document to which it is a party which does not result from a material adverse
effect on the items described in the immediate preceding clause (a), (c) the
validity or enforceability of any of the Loan Documents, (d) the rights and
remedies of Lenders and Administrative Agent under any of such Loan Documents,
or (e) the timely payment of the principal of or interest on the Loans or other
amounts payable in connection therewith. Except with respect to representations
made or deemed made by Borrower or any Subsidiary in any of the other Loan
Documents to which it is a party, all determinations of materiality shall be
made by the Requisite Lenders in their reasonable judgment unless expressly
provided otherwise.

“Material Contract” means any contract or other arrangement (other than (i) Loan
Documents and (ii) contracts or other arrangements constituting Investments),
whether written or oral, to which Borrower or any Subsidiary is a party as to
which the breach, nonperformance, cancellation, or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $15,000,000.

“Material Subsidiary” means, as of the date of any determination thereof, any
Subsidiary which has total assets having a value (determined in accordance with
the market valuation method pursuant to GAAP) greater than or equal to
$60,000,000.

“Maximum Amount” and “Maximum Rate” respectively mean, for each Lender, the
maximum non-usurious amount and the maximum non-usurious rate of interest which,
under Applicable Law, such Lender is permitted to contract for, charge, take,
reserve, or receive on the Obligations.

“Money Market Rate” means as to any Swing Line Loan made pursuant to
Section 2.2, a rate per annum equal to the sum of (i) 1.30% and (ii) the rate
per annum equal to Bank of America’s cost of funds.

“Moody’s” means Moody’s Investors Services, Inc.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Net Proceeds” means, with respect to an Equity Issuance by a Person, the
aggregate amount of all cash (including any cash received by way of deferred
payment pursuant to a promissory note, or otherwise, but only as and when
received) received by such Person in respect of such Equity Issuance net of
investment banking fees, legal fees, accountants fees, underwriting discounts
and commissions, and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance.

“Notes” means, at the time of any determination thereof, all outstanding and
unpaid Revolving Notes and Swing Line Notes.

“Notice of Borrowing” means a notice in the form of Exhibit B to be delivered to
Administrative Agent pursuant to Section 2.4(a), evidencing Borrower’s request
for a borrowing of Loans.

“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to Administrative Agent pursuant to Section 2.9, evidencing Borrower’s request
for the Continuation of a Eurodollar Loan.

“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to Administrative Agent pursuant to Section 2.10, evidencing Borrower’s request
for the Conversion of a Loan from one Type to another Type.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of and all accrued and unpaid interest on, all Loans, and (b) all other
indebtedness, liabilities, obligations, covenants and duties of Borrower owing
to Administrative Agent, LC Issuer, Swing Line Lender, or any Lender of every
kind, nature and description, under or in respect of this Agreement or any of
the other Loan Documents, including, without limitation, all Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.

“Other Relevant Subsidiary” means any Subsidiary, individually or together with
other Subsidiaries, with respect to which the occurrence of any of the events
described in Sections 10.1(f) or 10.1(g) could reasonably be expected to have a
Material Adverse Effect.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning given that term in Section 12.4(d).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, as to any Person: (a) Liens securing taxes,
assessments, and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA) or the
claims of materialmen, mechanics, carriers, warehousemen, or landlords for
labor, materials, supplies, or rentals incurred in the ordinary course of
business, which are not at the time required to be paid or discharged under
Section 7.6; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workmen’s compensation, unemployment insurance, or similar Applicable
Laws; (c) Liens in favor of Administrative Agent for the benefit of Lenders;
(d) covenants, restrictions, rights of way, easements, and other matters of
public record, and other matters to which like properties are commonly subject,
that singly or in the aggregate do not materially and adversely affect the value
or marketability of, or materially interfere with the use or enjoyment of any
asset of such Person; and (e) judgment Liens not constituting an Event of
Default.

“Permitted Preferred Stock” means preferred stock that is issued from time to
time by a Subsidiary for the purpose of qualifying such Subsidiary as a real
estate investment trust under Sections 856 through 860 of the Internal Revenue
Code and having an aggregate stated value not exceeding $500,000 at any one time
outstanding; provided that, in any event Permitted Preferred Stock shall not
include any voting stock.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Post-Default Rate” means (a) when used with respect to Obligations other than
LC Fees, an interest rate equal to (i) the Base Rate plus (ii) 2% per annum;
provided, however, that with respect to a Eurodollar Loan, the Post-Default Rate
shall be an interest rate equal to the interest rate applicable to such Loan as
specified in Section 2.5(a)(ii) plus 2% per annum, and (b) when used with
respect to LC Fees, a rate equal to the rate specified in Section 3.8(d) plus 2%
per annum.

“Principal Debt” means, at any time of determination thereof, the aggregate
unpaid principal balance of all Loans.

“Principal Office” means either (a) so long as Bank of America is Administrative
Agent, the office of Bank of America presently located at 2001 Clayton Rd.,
Concord, California 94520-2405; or (b) if Bank of America is no longer
Administrative Agent, then the office of the successor Administrative Agent
appointed pursuant to Section 11.6.

“Priority Debt” means, without duplication, the sum of (i) all Secured Debt of
Borrower and its Consolidated Subsidiaries, (ii) all unsecured Debt of
Consolidated Subsidiaries which are not Subsidiary Bank Guarantors, (iii) all
secured liabilities under Interest Rate Agreements of Borrower and its
Consolidated Subsidiaries (other than liabilities under Interest Rate Agreements
entered into for the purpose of hedging currency risks with respect to Debt
which are otherwise covered by the preceding clause (i)), determined in
accordance with the definition of Interest Rate Agreement, (iv) all unsecured
liabilities of Consolidated Subsidiaries which are not Subsidiary Bank
Guarantors under Interest Rate Agreements (other than liabilities under Interest
Rate Agreements entered into for the purpose of hedging currency risks with
respect to Debt which are otherwise covered by the preceding clause (ii)),
determined in accordance with the definition of Interest Rate Agreement
(excluding in the case of the preceding clauses (i), (ii), (iii), and (iv), any
Debt or liability owing to Borrower or another Consolidated Subsidiary), and
(v) all Unfunded Liabilities.

“Quarterly Date” means the last Business Day of March, June, September, and
December in each year, the first of which shall be December 31, 2005.

“Rating Agency” means S&P, Moody’s, or any other nationally recognized
securities rating agency selected by Borrower and acceptable to the Requisite
Lenders.

“Reference 10-K” means the Form 10-K filed by Borrower with the Securities and
Exchange Commission for the fiscal year ending December 31, 2004.

“Register” has the meaning given that term in Section 12.4(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Requisite Lenders” means (a) on any date of determination prior to the
Termination Date, those Lenders holding more than 51% of the aggregate
Commitments of all Lenders; and (b) on any date of determination on or after the
Termination Date, those Lenders more than 51% of the aggregate Principal Debt.

“Reserve Requirement” means, at any time, the maximum rate at which reserves
(including, without limitation, any marginal, special, supplemental, or
emergency reserves) are required to be maintained under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) by member banks of the Federal Reserve System against, in the case of
Eurodollar Loans, “Eurocurrency liabilities” (as such term is used in
Regulation D of the Board of Governors of the Federal Reserve System, as
amended). Without limiting the effect of the foregoing, the Reserve Requirement
shall reflect any other reserves required to be maintained by such member banks
with respect to any category of liabilities which includes deposits by reference
to which the Adjusted Eurodollar Rate is to be determined, or (ii) any category
of extensions of credit or other assets which include Eurodollar Loans. The
Adjusted Eurodollar Rate shall be adjusted automatically on and as of the
effective date of any change in the Reserve Requirement.

“Revolving Facility” means the credit facility as described in and subject to
the limitations of Section 2, including the Swing Line Subfacility and the LC
Subfacility.

“Revolving Loan” means any Loan under the Revolving Facility other than a Swing
Line Loan or the issuance of an LC.

“Revolving Note” means a promissory note substantially in the form of
Exhibit E-1, and all renewals and extensions of all or any part thereof.

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under the Internal Revenue Code.

“S&P” means Standard & Poor’s Rating Group, a division of McGraw-Hill Companies,
Inc.

“SBA” means the United States Small Business Administration.

“Secured Debt” means, with respect to any Person, any Debt of such Person that
is secured in any manner by any Lien.

“Senior Debt” means Debt under the Senior Note Agreements or any similar
facility entered into by Borrower or its Consolidated Subsidiaries.

“Senior Note Agreements” means (i) the Note Agreement dated as of May 1, 1999,
among Borrower and the purchasers named therein, pursuant to which Borrower has
issued $25,000,000 7.49% Senior Notes, Series B due May 1, 2006, and any
replacement or renewal thereof, (ii) the Note Agreement dated October 15, 2000,
among Borrower and the purchasers named therein, pursuant to which Borrower has
issued $115,000,000 8.54% Senior Notes, Series A due October 15, 2005, and
$10,000,000 Floating Rate Senior Notes, Series B due October 15, 2005, and any
replacement or renewal thereof, (iii) the Note Agreement dated as of October 15,
2001, among Borrower and the purchasers named therein, pursuant to which
Borrower has issued its $150,000,000 7.16% Senior Notes, due October 15, 2006,
and any replacement or renewal thereof, (iv) the Note Agreement dated as of
May 14, 2003, among Borrower and the purchasers named therein, pursuant to which
Borrower has issued its $153,000,000 5.45% Senior Notes, Series A due May 14,
2008, and its $147,000,000 6.05% Senior Notes, Series B due May 14, 2010, and
any replacement or renewal thereof, (v) the Note Agreement dated as March 25,
2004, among Borrower and the purchasers named therein, pursuant to which
Borrower has issued its €5,000,000 5.703% Senior Notes, Euro Series due
March 25, 2009, and its £5,000,000 7.343% Senior Notes, Sterling Series due
March 25, 2009, and any replacement or renewal thereof, and (vi) the Note
Agreement dated as of November 15, 2004, pursuant to which Borrower has issued
$252,500,000 5.53% Senior Notes, Series A due November 15, 2009, and $72,500,000
5.99% Senior Notes, Series B due November 15, 2011, and any replacement or
renewal thereof.

“Senior Notes” means the notes issued by Borrower pursuant to the Senior Note
Agreements.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Debt due from any
Affiliate of such Person) are each in excess of the fair valuation of its total
liabilities (including all contingent liabilities); (b) such Person is able to
pay its debts or other obligations in the ordinary course as they mature; and
(c) such Person has capital not unreasonably small to carry on its business and
all business in which it proposes to be engaged.

“Special Purpose Subsidiary” means a Subsidiary (other than a Consolidated
Subsidiary) of Borrower the sole purpose of which is to purchase assets from
Borrower or a Subsidiary of Borrower and to effect a sale to a third party
(directly or through one or more Subsidiaries of such purchasing Subsidiary) of
the assets so purchased or of securities or Debt secured by or evidencing an
interest in such assets or in the holder thereof, and matters incidental to the
foregoing.

“Subfacility” means, either of the LC Subfacility or the Swing Line Subfacility.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company, or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions of such corporation, partnership, limited liability
company, or other entity (without regard to the occurrence of any contingency)
is at the time directly or indirectly owned or controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person. Notwithstanding the foregoing, any Person that is
accounted for under GAAP as a portfolio Investment of either Borrower or a
Subsidiary of Borrower shall not, for purposes hereof, be deemed a “Subsidiary”
of Borrower or such Subsidiary.

“Subsidiary Bank Guarantor” means any Consolidated Subsidiary which undertakes
to be liable for the Obligations of Borrower under the Loan Documents by
execution of a Subsidiary Bank Guaranty.

“Subsidiary Bank Guaranty” means (a) any agreement pursuant to which a
Consolidated Subsidiary has guaranteed the Obligations of Borrower under the
Loan Documents and (b) any amendments, modifications, supplements, restatements,
ratifications, or reaffirmations of any Subsidiary Bank Guaranty made in
accordance with the Loan Documents.

“Subsidiary Senior Note Guaranty” means any agreement pursuant to which a
Consolidated Subsidiary has guaranteed the Debt of Borrower under the Senior
Notes.

“Swing Line Commitment” means an amount (subject to reduction or cancellation as
herein provided) not to exceed $50,000,000; provided that, if the aggregate
Commitments of all Lenders exceeds $600,000,000 (whether on the Effective Date
or as a result of the operation of Section 2.13), then on the date any such
additional Commitment becomes effective, the Swing Line Commitment shall be
increased by an amount which would cause the Swing Line Commitment to equal
8.33% of the aggregate Commitments of all Lenders on such date.

“Swing Line Lender” means Bank of America and its permitted successors as “Swing
Line Lender” under this Agreement.

“Swing Line Loan” means any Loan made under the Swing Line Subfacility.

“Swing Line Note” means a promissory note substantially in the form of
Exhibit E-2, and all renewals and extensions of all or any part thereof.

“Swing Line Subfacility” means the subfacility under the Revolving Facility (the
portion of the Loans attributable to which may never, on any date of
determination, exceed in the aggregate the Swing Line Commitment then in
effect), as described in, and subject to the limitations of, Section 2.2.

“Swing Principal Debt” means, on any date of determination, the aggregate unpaid
principal amount of all Loans outstanding under the Swing Line Subfacility.

“Syndication Agent” means Deutsche Bank AG New York Branch, and its permitted
successors or assigns as “Syndication Agent” under this Agreement.

“Taxes” means, for any Person, taxes, assessments, duties, imposts, or other
governmental charges, deductions, withholdings, or levies imposed upon such
Person, its income, or any of its properties, franchises, or assets, and all
liabilities with respect thereto.

“Termination Date” means the earlier of either (a) September 30, 2008, or
(b) such earlier date upon which the whole of the Commitments are terminated
pursuant to Sections 2.12, 10.2(a), or otherwise.

“Type” with respect to any Loan, refers to whether such Loan is a Eurodollar
Loan or Base Rate Loan.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan.

“Unreimbursed Amount” has the meaning given such term in Section 2.3(d).

“Unrestricted Subsidiary” means a Subsidiary of Borrower (a) that is not a
Consolidated Subsidiary or (b) is a Consolidated Subsidiary the sole purpose of
which is to acquire, hold, manage, and dispose of Foreclosure Property, and
matters incidental to such purposes.

“Wholly Owned” when used in connection with any Subsidiary means any
corporation, partnership, limited liability company, or other entity of which
all of the equity securities or other ownership interests (other than Permitted
Preferred Stock and, in the case of a corporation, directors’ qualifying shares)
are so owned or controlled.

1.2 General; References to Times. References in this Agreement to “Sections,”
“Exhibits,” and “Schedules” are to sections, exhibits, and schedules herein and
hereto unless otherwise indicated. References in this Agreement to any document,
instrument, or agreement (a) shall include all exhibits, schedules, and other
attachments thereto, (b) shall include all documents, instruments, or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument, or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated, or otherwise modified
from time to time to the extent permitted hereby and in effect at any given
time. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine, or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of Borrower or a
Subsidiary of such Subsidiary, and a reference to an “Affiliate” means a
reference to an Affiliate of Borrower. Titles and captions of Sections,
subsections, and clauses in this Agreement are for convenience only, and neither
limit nor amplify the provisions of this Agreement. Unless otherwise indicated,
all references to time are references to Dallas, Texas, time.

1.3 Accounting Principles. All accounting and financial terms used in the Loan
Documents and the compliance with each financial covenant therein shall be
determined in accordance with GAAP (except as otherwise specified in the
definition of Consolidated Shareholders’ Equity), and, for such purposes, to the
extent consistent with GAAP, all accounting principles shall be applied on a
consistent basis so that the accounting principles in a current period are
comparable in all material respects to those applied during the preceding
comparable period. If Borrower or any Lender determines that a change in GAAP
from that in effect on the date hereof has altered the treatment of certain
financial data to its detriment under this Agreement, such party may, by written
notice to the others and Administrative Agent not later than 30 days after
Borrower’s delivery of any financial statements pursuant to Section 8.1 or 8.2
reflecting such change in GAAP, request renegotiation of the financial covenants
affected by such change. If Borrower and Requisite Lenders have not agreed on
revised covenants within 30 days after delivery of such notice, then, for
purposes of this Agreement, GAAP will mean generally accepted accounting
principles on the date immediately prior to the date on which the change that
gave rise to the renegotiation occurred.

1.4 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
an LC at any time shall be deemed to be the stated amount of such LC in effect
at such time; provided, however, that with respect to any LC that, by its terms
or the terms of any LC Agreement or other document, agreement, or instrument
entered into by LC Issuer and Borrower (or any Subsidiary) related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such LC shall be deemed to be the maximum stated amount of such LC
after giving effect to all such increases, whether or not the maximum stated
amount is in effect at such time.



      SECTION 2. CREDIT FACILITY.

2.1 Loans. Subject to the terms and conditions hereof, during the period from
the Effective Date to but excluding the Termination Date, each Lender severally
and not jointly agrees to make Revolving Loans to Borrower in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount of such Lender’s Commitment; provided, however, that on any date of
determination, (i) the Commitment Usage shall never exceed the aggregate amount
of the Commitments as in effect from time to time and (ii) on any date of
determination, each Lender’s Commitment Percentage of the Commitment Usage
(including any such Lender’s participation in Swing Line Loans and any LC
Exposure) shall not exceed such Lender’s Commitment. Subject to the terms and
conditions of this Agreement, during the period from the Effective Date to but
excluding the Termination Date, Borrower may borrow, repay, and reborrow
Revolving Loans hereunder.

2.2 Swing Line Subfacility.

(a) Swing Line Loans. For the convenience of the parties and as an integral part
of the transactions contemplated by the Loan Documents, Swing Line Lender may
make any requested Loan of $250,000 or a greater integral multiple thereof,
subject to those terms and conditions applicable to Loans set forth in clauses
(a), (b), and (c) of the first sentence of Section 5.2, directly to Borrower as
a Swing Line Loan without requiring any other Lender to fund its ratable portion
thereof unless and until Section 2.2(c) is applicable; provided that: (i) each
such Swing Line Loan must occur on a Business Day prior to, and not on or after,
the Termination Date; (ii) the aggregate Swing Principal Debt outstanding on any
date of determination shall not exceed the Swing Line Commitment then in effect;
(iii) on any date of determination, the Commitment Usage shall never exceed the
aggregate amount of the Commitments of Lenders; (iv) on any date of
determination, each Lender’s Commitment Percentage of the Commitment Usage
(including any such Lender’s participation in Swing Line Loans and any LC
Exposure) shall not exceed such Lender’s Commitment; (v) such Swing Line Loan
shall not be used to refinance any outstanding Swing Line Loan; (vi) each Swing
Line Loan shall bear interest at a rate per annum equal to the lesser of (x) the
Money Market Rate, and (y) the Maximum Rate; provided further that at any time
after Lenders are required to fund their participations in any Swing Line Loan
pursuant to Section 2.2(c), such Loan shall bear interest at the Post-Default
Rate; and (vii) no additional Swing Line Loan shall be made at any time after
any Lender has refused, notwithstanding the requirements of Section 2.2(c), to
fund its participation in any Swing Line Loan as provided in such Section, and
until such funding shall occur or until the Swing Line Loan has been repaid.

(b) Borrowing Procedure and Repayment. Each Swing Line Loan under the Swing Line
Subfacility shall be available and may be prepaid on same day telephonic notice
from Borrower to Swing Line Lender and Administrative Agent, so long as such
notice is received by Swing Line Lender and Administrative Agent prior to 1:00
p.m. Dallas, Texas time. Promptly after receipt by Swing Line Lender of any
telephonic notice, Swing Line Lender will confirm with Administrative Agent (by
telephone or in writing) that Administrative Agent has also received such notice
and, if not, Swing Line Lender will notify Administrative Agent (by telephone or
in writing) of the contents thereof. Unless Swing Line Lender has received
notice (by telephone or in writing) from Administrative Agent prior to 2:00 p.m.
Dallas, Texas time, on the date of the proposed Swing Line Loan (i) directing
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.2(a), or (ii) that one or more of the applicable conditions specified
in Section 5.2 is not then satisfied, then, subject to the terms and conditions
hereof, Swing Line Lender will, not later than 3:00 p.m. Dallas, Texas time, on
the borrowing date specified in such notice, make the amount of its Swing Line
Loan available to Borrower. The principal amount of each Swing Line Loan shall
be repaid in full not later than the eighth Business Day after the date on which
such Swing Line Loan was funded. All accrued and unpaid interest on any Swing
Line Loan shall be repaid monthly, in arrears, on the first Business Day of each
calendar month.

(c) Participations. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from Swing Line Lender a risk participation in such Swing Line Loan in
an amount equal to its Commitment Percentage of such Swing Line Loan. If
Borrower fails to repay any Swing Line Loan as provided herein, and funds cannot
be or are not advanced under the Revolving Facility to satisfy the obligations
under the Swing Line Subfacility (and in any event upon the earlier to occur of
a Default or the Termination Date), Administrative Agent shall timely notify
each Lender of such failure and of the date and amount not paid. No later than
the close of business on the date such notice is given (if such notice was given
prior to 12:00 noon on any Business Day, or, if made at any other time, on the
next Business Day following the date of such notice), each Lender shall fund its
participation in the relevant Swing Line Loan, and each Lender shall make
available to Administrative Agent for the account of Swing Line Lender in
immediately available funds such Lender’s ratable part of such unpaid principal
amount. All such amounts payable by any Lender shall include interest thereon
from the date on which such payment is payable by such Lender to, but not
including, the date such amount is paid by such Lender to Administrative Agent,
at the Federal Funds Rate. Each payment by Borrower of all or any part of any
Swing Line Loan shall be paid to Administrative Agent for the ratable benefit of
Swing Line Lender and those Lenders who have funded their participations in such
Swing Line Loan under this Section 2.2(c); provided that, with respect to any
such participation, all interest accruing on the Swing Principal Debt to which
such participation relates prior to the date of funding such participation shall
be payable solely to Swing Line Lender for its own account.

2.3 LC Subfacility.

(a) LC Commitment. Subject to the terms and conditions of this Agreement and
Applicable Law, (1) LC Issuer agrees, in reliance upon the agreement of the
other Lenders in this Section 2.3, from time to time on any Business Day during
the period from the Effective Date until the LC Expiration Date, to issue LCs
for the account of Borrower or its Subsidiaries and to amend or extend LCs
previously issued by it, upon Borrower’s application therefor (denominated in
Dollars) by delivering to LC Issuer (with a copy to Administrative Agent) a
properly completed LC Agreement with respect thereto no later than 10:00 a.m.
Dallas, Texas time two Business Days (or such later time as Administrative Agent
and LC Issuer may agree in a particular instance in their sole discretion)
before such LC is to be issued or amended and (2) Lenders agree to participate
in LCs issued for the account of Borrower and its Subsidiaries and any drawings
thereunder; provided that, (i) on any date of determination and after giving
effect to any LC to be issued, amended, or extended on such date, the Commitment
Usage shall never exceed the aggregate amount of the Commitments then in effect,
(ii) on any date of determination and after giving effect to any LC to be
issued, amended, or extended on such date, the LC Exposure shall never exceed
the LC Commitment then in effect, (iii) on any date of determination and after
giving effect to any LC to be issued, amended, or extended on such date, each
Lender’s Commitment Percentage of the Commitment Usage (including such Lender’s
participations in any Swing Line Loans or any LC Exposure) shall not exceed such
Lender’s Commitment; (iv) at the time of issuance or amendment of such LC, no
Default or Event of Default shall have occurred and be continuing, (v) each LC
must expire no later than the earlier of the LC Expiration Date or one year from
its issuance; and (vi) LC Issuer shall not have received notice from any Lender,
Administrative Agent, Borrower or any Subsidiary, at least one Business Day
prior to the requested date of issuance or amendment of the applicable LC, that
one or more applicable conditions contained in Section 5 shall not then be
satisfied, provided further that, (x) LC Issuer shall be under no obligation to
issue any LC if (A) any order, judgment, or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain LC Issuer from
issuing such LC, or any law applicable to LC Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over LC Issuer shall prohibit, or request that LC Issuer refrain
from, the issuance of letters of credit generally or such LC in particular or
shall impose upon LC Issuer with respect to such LC any restriction, reserve, or
capital requirement (for which LC Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon LC Issuer any
unreimbursed loss, cost, or expense which was not applicable on the Effective
Date and which LC Issuer in good faith deems material to it; (B) the issuance of
such LC would violate one or more policies of LC Issuer; or (C) a default of any
Lender’s obligations to fund under Section 2.3(f) exists or any Lender is at
such time a Defaulting Lender hereunder, unless LC Issuer has entered into
satisfactory arrangements with Borrower or such Lender to eliminate LC Issuer’s
risk with respect to such Lender; and (y) LC Issuer shall be under no obligation
to amend any LC if (A) LC Issuer would have no obligation at such time to issue
such LC in its amended form under the terms hereof, or (B) the beneficiary of
such LC does not accept the proposed amendment to such LC. Promptly after
receipt of any LC Agreement, LC Issuer will confirm with Administrative Agent
(by telephone or in writing) that Administrative Agent has received a copy of
such LC Agreement from Borrower and, if not, LC Issuer will provide
Administrative Agent with a copy thereof. Upon receipt by LC Issuer of
confirmation from Administrative Agent that the requested issuance or amendment
is permitted in accordance with the terms hereof, LC Issuer shall, on the
requested date, issue an LC for the account of Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with LC Issuer’s usual and customary business practices.
Promptly after its delivery of any LC or any amendment to an LC to an advising
bank with respect thereto or to the beneficiary thereof, LC Issuer will also
deliver to Borrower and Administrative Agent a true and complete copy of such LC
or amendment. Borrower shall promptly examine a copy of each LC and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify LC Issuer. Borrower shall be conclusively deemed to have
waived any such claim against LC Issuer and its correspondents unless such
notice is given as aforesaid. Within the foregoing limits, and subject to the
terms and conditions hereof, Borrower’s ability to obtain LCs shall be fully
revolving; accordingly, Borrower may, prior to the LC Expiration Date, obtain
LCs to replace LCs that have expired or that have been drawn upon and
reimbursed. All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Effective Date shall be subject to and
governed by the terms and conditions hereof.

(b) Auto-Extension. If Borrower so requests in any applicable LC Agreement, LC
Issuer may, in its sole and absolute discretion, agree to issue an LC that has
automatic extension provisions (each, an “Auto-Extension LC”); provided that any
such Auto-Extension LC must permit LC Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such LC) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such LC is issued. Unless otherwise directed by LC Issuer,
Borrower shall not be required to make a specific request to LC Issuer for any
such renewal. Once an Auto-Extension LC has been issued, Lenders shall be deemed
to have authorized (but may not require) LC Issuer to permit the extension of
such LC at any time to an expiry date not later than the LC Expiration Date;
provided, however, that LC Issuer shall not permit any such extension if (i) LC
Issuer has determined that it would have no obligation at such time to issue
such LC in its renewed form under the terms hereof (by reason of the provisions
of Section 2.3(a) or otherwise), or (ii) it has received notice (which may be by
telephone or in writing) on or before the day that is two Business Days before
the Non-Extension Notice Date (A) from Administrative Agent that the Requisite
Lenders have elected not to permit such extension or (B) from Administrative
Agent, any Lender, or Borrower that one or more of the applicable conditions
specified in Section 5.2 is not then satisfied.

(c) Participations. Immediately upon the issuance by LC Issuer of any LC, LC
Issuer shall be deemed to have sold and transferred to each other Lender, and
each other such Lender shall be deemed irrevocably and unconditionally to have
purchased and received from LC Issuer, without recourse or warranty, an
undivided interest and participation, equal to such Lender’s Commitment
Percentage of such LC, the LC Agreement, and all rights of LC Issuer in respect
thereof (other than rights to receive certain fees provided for in Section
3.8(d)).

(d) Reimbursement Obligations. To induce LC Issuer to issue and maintain LCs and
to induce Lenders to participate in issued LCs, Borrower agrees to pay or
reimburse LC Issuer (through Administrative Agent) (i) on or prior to the date
of any payment by LC Issuer under an LC (each such date, an “Honor Date”), the
amount of any draft paid or to be paid by LC Issuer, and (ii) promptly, upon
demand, the amount of any applicable fees (in addition to the Fees described in
Section 3.8) which LC Issuer customarily charges to a Person similarly situated
in the ordinary course of its business for amending LC Agreements, for honoring
drafts under letters of credit, and taking similar action in connection with
letters of credit. If Borrower has not reimbursed LC Issuer for any drafts paid
or to be paid by 10:00 a.m. on any Honor Date, Administrative Agent shall
promptly notify each Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Commitment
Percentage thereof. In such event, Borrower shall be deemed to have requested a
Revolving Loan consisting of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, to the extent of availability,
and if the conditions precedent in this Agreement for such a Revolving Loan
(other than any notice requirements or minimum funding amounts) have, to
Administrative Agent’s knowledge, been satisfied. Any notice given by LC Issuer
or Administrative Agent pursuant to this Section 2.3(d) may be given by
telephone if immediately confirmed in writing; provided, that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice. Each Lender shall upon any notice pursuant to this
Section 2.3(d) make funds available to Administrative Agent for the account of
LC Issuer in an amount equal to such Lender’s Commitment Percentage of the
Unreimbursed Amount not later than 12:00 p.m. on the Business Day specified in
such notice by Administrative Agent, whereupon, subject to the provisions of
Section 2.3(f), each Lender that so makes funds available shall be deemed to
have made Base Rate Loans to Borrower in such amount. The funds so received
shall be remitted by Administrative Agent directly to LC Issuer in payment of
Borrower’s reimbursement obligation with respect to the draft under the LC; and
(y) if and to the extent that for any reason, funds are not advanced pursuant to
this Agreement to fully refinance the Unreimbursed Amount, then Borrower’s
reimbursement obligation shall continue to be due and payable. Borrower’s
obligations under this Section 2.3(d) shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaim, or
defense to payment which Borrower may have at any time against LC Issuer or any
other Person, and shall be made in accordance with the terms and conditions of
this Agreement under all circumstances, including, without limitation, any of
the following circumstances: (A) any lack of validity or enforceability of this
Agreement or any of the Loan Documents; (B) the existence of any claim, setoff,
defense, or other right which Borrower may have at any time against a
beneficiary named in an LC, any transferee of any LC (or any Person for whom any
such transferee may be acting), LC Issuer, any Lender, or any other Person,
whether in connection with this Agreement, any LC, the transactions contemplated
herein, or any unrelated transactions (including any underlying transaction
between Borrower and the beneficiary named in any such LC); (C) any draft,
certificate, or any other document presented under the LC proving to be forged,
fraudulent, invalid, or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (D) any payment by LC Issuer under
such LC against presentation of a draft or certificate that does not strictly
comply with the terms of such LC; or any payment made by LC Issuer under such LC
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such LC,
including any arising in connection with any proceeding under any Debtor Relief
Law; (E) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary; and (F) the occurrence of any Default or Event of Default. To the
extent any funding of a draft has been made by Lenders pursuant to
Section 2.3(f) or under this Section 2.3(d), LC Issuer shall promptly distribute
any such payments received for the account of LC Issuer in respect of any
Unreimbursed Amount or interest thereon (whether directly from Borrower or
otherwise, including, proceeds of cash collateral applied thereto by
Administrative Agent) to all Lenders funding such draft according to their
ratable share. Interest on any amounts remaining unpaid by Borrower (and
unfunded by the proceeds of a Loan under this Section 2.3(d)) at any time from
and after the date such amounts become payable until paid in full shall be
payable by Borrower to LC Issuer at the Post-Default Rate. In the event any
payment by Borrower received by LC Issuer with respect to an LC and distributed
to Lenders on account of their participations therein is required to be returned
under any of the circumstances described in Section 12.15 (including pursuant to
any settlement entered into by LC Issuer in its discretion) each Lender shall
pay to Administrative Agent for the account of LC Issuer its Commitment
Percentage thereof on demand of Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

(e) General. Upon receipt from the beneficiary of any LC of any notice of a
drawing under such LC, LC Issuer shall promptly notify Borrower of the date and
amount of any draft presented for honor under any LC; provided that, failure to
give any such notice shall not affect the obligations of Borrower hereunder. LC
Issuer shall make payment upon presentment of a draft for honor unless it
appears that presentment on its face does not comply with the terms of such LC,
regardless of whether (i) any default or potential default under any other
agreement has occurred and (ii) the obligations under any other agreement have
been performed by the beneficiary or any other Person (and LC Issuer shall not
be liable for any obligation of any Person thereunder). LC Issuer, Lenders,
Administrative Agent and their respective Related Parties and any correspondent,
participant or assignee of LC Issuer shall not be responsible for, and
Borrower’s reimbursement obligations for honored drafts shall not be affected
by, (i) any matter or event whatsoever (including, without limitation, the
validity, enforceability, sufficiency, accuracy, or genuineness of documents or
of any endorsements thereof, even if such document should in fact prove to be in
any respect invalid, unenforceable, insufficient, inaccurate, fraudulent, or
forged), (ii) any dispute by Borrower or any Subsidiary with or any Borrower or
any Subsidiary’s claims, setoffs, defenses, counterclaims, or other rights
against LC Issuer, any Lender, or any other Person, (iii) the occurrence of any
Default or Event of Default, (iv) any action taken or omitted in connection
herewith at the request or with the approval of Lenders or the Requisite
Lenders, as applicable; (v) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (vi) any matters set forth in clauses
(A) through (F) of Section 2.3(d). However, nothing in this Section 2.3
constitutes a waiver of the rights of Borrower to assert any claim or defense
based upon the gross negligence or willful misconduct of LC Issuer to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by Borrower which Borrower proves were caused by LC
Issuer’s willful misconduct or gross negligence or LC Issuer’s willful failure
to pay under any LC after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of the
LC. Any notice given by LC Issuer or Administrative Agent pursuant to this
Section 2.3(e) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(f) Obligation of Lenders. In the event any Unreimbursed Amount that is not
fully refinanced for any reason by Revolving Loans consisting of Base Rate Loans
pursuant to Section 2.3(d), then LC Issuer shall so notify Administrative Agent,
which, in turn, shall promptly notify each Lender of the Unreimbursed Amount and
such Lender’s Commitment Percentage thereof. Each Lender shall promptly and
unconditionally make available to Administrative Agent (for the account of LC
Issuer) in immediately available funds such Lender’s Commitment Percentage of
such unpaid reimbursement obligation, which funds shall be paid to
Administrative Agent on or before the close of business on the Business Day on
which such notice was given by Administrative Agent to Lenders (if given prior
to 1:00 p.m., Dallas, Texas time) or on the next succeeding Business Day (if
notice was given after 1:00 p.m., Dallas, Texas time). All such amounts payable
by any such Lender shall include interest thereon accruing at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by LC
Issuer in accordance with banking industry rules on interbank compensation from
the day the applicable draft is paid by LC Issuer to (but not including) the
date such amount is paid by such Lender to Administrative Agent. Until each
Lender funds its participation pursuant to this Section 2.3(f) to reimburse LC
Issuer for any amount drawn under any LC, interest in respect of such Lender’s
Commitment Percentage of such amount shall be solely for the account of LC
Issuer; provided that, once a Lender funds its participation (together with any
interest owed with respect thereto) in accordance with this Section 2.3(f), then
interest with respect to such Lender’s Commitment Percentage of the Unreimbursed
Amount shall accrue for the account of such Lender from the date such funding
from the Lender was due hereunder. The obligations of Lenders to make payments
to Administrative Agent (for the account of LC Issuer) with respect to LCs shall
be irrevocable and not subject to any qualification or exception whatsoever
(other than the gross negligence or willful misconduct of LC Issuer) and shall
be made in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances: (i) any lack of validity or enforceability of this Agreement or
any of the Loan Documents; (ii) the existence of any claim, setoff, defense, or
other right which such Lender may have at any time against a beneficiary named
in an LC, any transferee of any LC (or any Person for whom any such transferee
may be acting), LC Issuer, any Lender, or any other Person, whether in
connection with this Agreement, any LC, the transactions contemplated herein, or
any unrelated transactions (including any underlying transaction between
Borrower and the beneficiary named in any such LC); (iii) any draft,
certificate, or any other document presented under the LC proving to be forged,
fraudulent, invalid, or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; and (iv) the occurrence of any
Default or Event of Default.

(g) Duties of LC Issuer. LC Issuer agrees with each Lender that it will exercise
and give the same care and attention to each LC as it gives to its other letters
of credit, and LC Issuer’s sole liability to each Lender with respect to such
LCs (other than liability arising from the gross negligence or willful
misconduct of LC Issuer) shall be to distribute promptly to each Lender who has
acquired a participating interest therein such Lender’s ratable portion of any
payments made to LC Issuer by Borrower pursuant to Section 2.3(d). Each Lender
and Borrower agree that, in paying any draft under any LC, LC Issuer shall not
have any responsibility to obtain any document (other than any documents
required by the respective LC) or to ascertain or inquire as to the validity or
accuracy of any such document or the authority of the Person delivering any such
document, regardless of any notice or information to the contrary, and LC Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. LC Issuer, Lenders,
and their respective representatives shall not be liable to any other Lender or
Borrower or any of its Subsidiaries for the use which may be made of any LC or
for any acts or omissions of any beneficiary thereof in connection therewith,
provided, however, that this is not intended to, and shall not, preclude
Borrower from pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. Any action,
inaction, error, delay, or omission taken or suffered by LC Issuer or any of its
representatives under or in connection with any LC, the draws, drafts, or
documents relating thereto, or the transmission, dispatch, or delivery of any
message or advice related thereto, if in good faith and in conformity with such
laws as LC Issuer or any of its representatives may deem applicable and (unless
otherwise expressly agreed by LC Issuer and Borrower when an LC is issued) the
ISP shall be binding upon Borrower and its Subsidiaries and Lenders and shall
not place LC Issuer or any of its representatives under any resulting liability
to Borrower or any of its Subsidiaries or any Lender.

(h) Cash Collateral. On the LC Expiration Date, or on any date that the LC
Exposure exceeds the LC Commitment, or upon any demand by Administrative Agent
upon the occurrence and during the continuance of an Event of Default, Borrower
shall provide to Administrative Agent, for the benefit of Lenders, (i) cash
collateral in an amount equal to 100% of the LC Exposure existing on such date,
such cash and all interest thereon shall constitute cash collateral for all LCs,
and (ii) such additional cash collateral as Administrative Agent may from time
to time require, so that the cash collateral amount shall at all times equal or
exceed 100% the LC Exposure. Any cash collateral deposited under this clause (h)
shall be maintained by Administrative Agent in blocked, non-interest bearing
deposit accounts at Bank of America. Borrower hereby grants to Administrative
Agent, for the benefit of LC Issuer and Lenders, a security interest in all such
cash and deposit accounts and all balances therein, and all proceeds of the
foregoing.

(i) Indemnification. In addition to amounts payable as elsewhere provided in
this Agreement, Borrower hereby agrees to protect, indemnify, pay, and save
Administrative Agent, LC Issuer, and each Lender harmless from and against any
and all claims, demands, liabilities, damages, or losses of, or owed to third
parties (including any of the foregoing arising from the negligence of
Administrative Agent, LC Issuer, Lenders, or their respective representatives),
and any and all related costs, charges, and expenses (including Attorney Costs),
which Administrative Agent, LC Issuer, or any Lender may incur or be subject to
as a consequence, direct or indirect, of (A) the issuance of any LC, or (B) the
failure of LC Issuer to honor a draft under such LC as a result of any act or
omission, whether rightful or wrongful, of any present or future Governmental
Authority; provided that, Borrower shall have no liability to indemnify
Administrative Agent, LC Issuer, or any Lender in respect of any liability
arising out of the gross negligence or willful misconduct of such party or any
representatives of such party. The provisions of and undertakings and
indemnifications set forth in this Section 2.3(i) shall survive the satisfaction
and payment of the Obligation and termination of this Agreement.

(j) LC Agreements. Although referenced in any LC, terms of any particular
agreement or other obligation to the beneficiary are not in any manner
incorporated herein. The fees and other amounts payable with respect to each LC
shall be as provided in this Agreement, drafts under any LC shall be deemed part
of the Obligations, and in the event of any conflict between the terms of this
Agreement and any LC Agreement, the terms of this Agreement shall be
controlling.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that an LC issued
or outstanding hereunder is in support of any obligations of, or is for the
account of, a Subsidiary, Borrower shall be obligated to reimburse LC Issuer
hereunder for any and all drawings under such LC. Borrower hereby acknowledges
that the issuance of LCs for the account of Subsidiaries inures to the benefit
of Borrower, and that Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

2.4 Borrowing Procedures. The following procedures apply to all Loans (except
Swing Line Loans or the payment by LC Issuer of drafts under LCs):

(a) Requesting Loans. Borrower shall give Administrative Agent notice pursuant
to a Notice of Borrowing or telephonic notice of each borrowing of Revolving
Loans. Each Notice of Borrowing shall be delivered to Administrative Agent
before 12:00 noon (i) in the case of Eurodollar Loans, on the date two Business
Days prior to the proposed date of such borrowing and (ii) in the case of Base
Rate Loans, on the proposed date of such borrowing. Any such telephonic notice
shall include all information to be specified in a written Notice of Borrowing
and shall be promptly confirmed in writing by Borrower pursuant to a Notice of
Borrowing sent to Administrative Agent by telecopy on the same day of the giving
of such telephonic notice. Administrative Agent will transmit by telecopy the
Notice of Borrowing (or the information contained in such Notice of Borrowing)
to each Lender promptly upon receipt by Administrative Agent (but in any event
not later than 1:00 p.m. on the date of receipt thereof). Each Notice of
Borrowing or telephonic notice of each borrowing shall be irrevocable once given
and binding on Borrower.

(b) Disbursements of Loan Proceeds. No later than 3:00 p.m. on the date
specified in the Notice of Borrowing, each Lender will make available for the
account of its applicable Lending Office to Administrative Agent at the
Principal Office, in immediately available funds, the proceeds of the Revolving
Loan to be made by such Lender. Subject to satisfaction of the applicable
conditions set forth in Section 5 for such borrowing, Administrative Agent will
make the proceeds of such borrowing available to Borrower no later than 4:00
p.m. on the date and at the account specified by Borrower in such Notice of
Borrowing.

(c) Lender Disbursements/Payments Generally. Unless Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Eurodollar
Loan that is a Revolving Loan (or, in the case of any Base Rate Loan, prior to
12:00 noon on the date of such Revolving Loan) that such Lender will not make
available to Administrative Agent such Lender’s share of such Revolving Loan,
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.5 (or, in the case of Base Rate Loans,
that such Lender has made such share available in accordance` with and at the
time required by Section 2.5) and may, in reliance upon such assumption, make
available to Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Revolving Loan available to
Administrative Agent, then the applicable Lender and Borrower severally agree to
pay to Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, and (B) in the case of a payment to be made by Borrower,
the interest rate applicable to Base Rate Loans. If Borrower and such Lender
shall pay such interest to Administrative Agent for the same or an overlapping
period, Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Revolving Loan to Administrative Agent, then the amount so paid shall
constitute such Lender’s Commitment Percentage of such Revolving Loan. Any
payment by Borrower shall be without prejudice to any claim Borrower may have
against a Lender that shall have failed to make such payment to Administrative
Agent.

(d) Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of Lenders
or LC Issuer hereunder that Borrower will not make such payment, Administrative
Agent may assume that Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to Lenders or LC
Issuer, as the case may be, the amount due. In such event, if Borrower has not
in fact made such payment, then each Lenders or LC Issuer, as the case may be,
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender or LC Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation. A
notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(e) Failure to Satisfy Conditions Precedent. If any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Section 2.4, and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Loan funding or issuance of a Letter of Credit set forth in Section 5
are not satisfied or waived in accordance with the terms hereof, then, within
one Business Day, Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

2.5 Rates and Payment of Interest on Loans.

(a) Rates. Borrower promises to pay to Administrative Agent for the account of
each Lender, interest on the unpaid principal amount of each Revolving Loan for
the period from and including the date of the making of such Revolving Loan to
but excluding the date such Revolving Loan shall be paid in full, at the
following per annum rates:

(i) during such periods as such Revolving Loan is a Base Rate Loan, the lesser
of (A) the Base Rate (as in effect from time to time) and (B) the Maximum Rate;
and

(ii) during such periods as such Revolving Loan is a Eurodollar Loan, the lesser
of (A) the sum of the Adjusted Eurodollar Rate for such Revolving Loan for the
Interest Period therefor, plus 1.30% and (B) the Maximum Rate.

Notwithstanding the foregoing, during the continuance of an Event of Default,
Borrower hereby promises to pay to Administrative Agent (for the account of each
Lender) interest at the applicable Post-Default Rate on the aggregate
outstanding principal balance under all Revolving Loans made by such Lender and
on any other amount payable by Borrower to such Lender hereunder or under any
other Loan Document, including without limitation, any overdue accrued but
unpaid interest to the extent permitted under Applicable Law,. .

(b) Payment of Interest. Accrued interest on each Revolving Loan shall be
payable as provided in each of the following clauses which apply to such
Revolving Loan: (i) in the case of a Base Rate Loan, monthly on the last
Business Day of each calendar month, (ii) in the case of a Eurodollar Loan, on
the last day of each Interest Period therefor; provided that, with respect to
Eurodollar Loans having an Interest Period in excess of three months, then
accrued interest shall also be due and payable at the end of each three-month
period occurring after the commencement of such Interest Period until such
Eurodollar Rate borrowing is paid or converted, and (iii) in the case of a
Eurodollar Loan, upon the payment, prepayment or Continuation thereof or the
Conversion of such Loan to a Loan of another Type (but only on the principal
amount so paid, prepaid, Continued, or Converted). Interest payable during the
continuance of an Event of Default but prior to maturity or acceleration of the
Obligations shall be payable in accordance with the immediately preceding
sentence. Interest payable at the Post-Default Rate shall be payable from time
to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, Administrative Agent shall give
notice thereof to Lenders to which such interest is payable and to Borrower. All
determinations by Administrative Agent of an interest rate hereunder shall be
conclusive and binding on Lenders and Borrower for all purposes, absent manifest
error.

2.6 Number of Interest Periods. There may be no more than ten different Interest
Periods for Eurodollar Loans outstanding at the same time.

2.7 Repayment of Loans. Borrower shall repay the entire outstanding Principal
Debt and all accrued but unpaid interest thereon on the Termination Date.

2.8 Prepayments.

(a) Optional. Subject to Section 4.5, Borrower may prepay any Loan made to it at
any time without premium or penalty.

(b) Mandatory.

(i) If at any time the Commitment Usage exceeds the aggregate amount of the
Commitments of Lenders in effect at such time, or the Swing Principal Debt
exceeds the Swing Line Commitment, then Borrower shall immediately pay to
Administrative Agent for the respective accounts of the appropriate Lenders the
amount of such excess; provided that, on any such date that a mandatory
prepayment is due under this Section 2.8(b)(i), if no Principal Debt is then
outstanding, but the LC Exposure exceeds the aggregate Commitments of Lenders
then in effect, then Borrower shall provide to Administrative Agent (for itself
and for the benefit of Lenders holding participations in the LC Subfacility)
cash collateral in an amount at least equal to 100% of such excess.

(ii) If (A) as a result of any asset disposition by Borrower or any of its
Subsidiaries, Borrower or any such Subsidiary is required to redeem or prepay
(or to offer to redeem or prepay) any Debt (other than the Obligations) by a
particular date (the “Subject Date”) in an amount equal to all or a portion of
the net cash proceeds received by such entity from such asset disposition (the
“Asset Disposition Proceeds”), and (B) such obligations to redeem or prepay (or
to offer to redeem or prepay) such other Debt may be avoided by prepayment of
the Obligations in an amount equal to such Asset Disposition Proceeds on or
prior to the Subject Date, then not less than 30 days prior to the Subject Date,
Borrower shall pay to Administrative Agent (for the ratable benefit of Lenders)
a mandatory prepayment of the Obligations (and the Commitments shall be
concurrently reduced) in an amount equal to such Asset Disposition Proceeds.

If Borrower is required to pay any outstanding Eurodollar Loans by reason of
this Section prior to the end of the applicable Interest Period therefor, then
Borrower shall pay all amounts due under Section 4.5.

2.9 Continuation. So long as no Default or Event of Default shall have occurred
and be continuing, Borrower may on any Business Day, with respect to any
Eurodollar Loan, elect to maintain such Eurodollar Loan or any portion thereof
as a Eurodollar Loan, as applicable, by selecting a new Interest Period for such
Loan. Each new Interest Period selected under this Section shall commence on the
last day of the immediately preceding Interest Period. Each selection of a new
Interest Period shall be made by Borrower giving to Administrative Agent a
Notice of Continuation not later than 12:00 noon on the second Business Day
prior to the date of any such Continuation. Such notice by Borrower of a
Continuation shall be by telephone or telecopy, confirmed immediately in writing
if by telephone, in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the Eurodollar Loan, or portion thereof,
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on Borrower once given. Promptly after
receipt of a Notice of Continuation (and in any event not later than 1:00 p.m.
on the date of receipt thereof), Administrative Agent shall notify each Lender
by telex or telecopy, or other similar form of transmission of the proposed
Continuation. If Borrower shall fail to select in a timely manner a new Interest
Period for any Eurodollar Loan in accordance with this Section, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan.

2.10 Conversion. Borrower may on any Business Day, upon Borrower’s giving of a
Notice of Conversion to Administrative Agent, Convert all or a portion of a
Revolving Loan of one Type into a Revolving Loan of another Type. Any Conversion
of a Eurodollar Loan into a Base Rate Loan shall be made on, and only on, the
last day of an Interest Period for such Eurodollar Loan. Each such Notice of
Conversion shall be given by Borrower not later than 12:00 noon (a) on the
Business Day prior to the date of any proposed Conversion into Base Rate Loans
or (b) on the second Business Day prior to the date of any proposed Conversion
into Eurodollar Loans. Promptly upon receipt of a Notice of Conversion (and in
any event not later than 1:00 p.m. on the date of receipt thereof),
Administrative Agent shall notify each Lender by telecopy or other similar form
of transmission of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telephone or telecopy
confirmed immediately in writing if by telephone, in the form of a Notice of
Conversion, specifying (i) the requested date of such Conversion, (ii) the Type
of Revolving Loan to be Converted, (iii) the portion of such Type of Revolving
Loan to be Converted, (iv) the Type of Revolving Loan into which such Revolving
Loan is to be Converted, and (v) if such Conversion is into a Eurodollar Loan,
the requested duration of the Interest Period of such Revolving Loan. Each
Notice of Conversion shall be irrevocable by and binding on Borrower once given.
Notwithstanding the foregoing, the right to convert from a Base Rate Loan to a
Eurodollar Loan, or to continue a Eurodollar Loan, shall not be available during
the occurrence of a Default or an Event of Default.

2.11 Loan Accounts, Notes.

(a) Loan Accounts; Noteless Transaction. The Principal Debt owed to each Lender
shall be evidenced by one or more loan accounts or records maintained by such
Lender and by Administrative Agent in the ordinary course of business. The loan
accounts or records maintained by Administrative Agent (including, without
limitation, the Register) and each Lender shall be conclusive evidence absent
manifest error of the amount of the Loans made to Borrower from each Lender
under this Agreement (and subfacilities thereunder) and the interest and
principal payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of Borrower under
the Loan Documents to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of Administrative Agent in respect of such
matters, the accounts and records of such Lender shall control absent manifest
error.

(b) Notes. Upon the request of any Lender made through Administrative Agent, the
Principal Debt owed to such Lender may be evidenced by one or more of the
following Notes (as the case may be): (i) a Revolving Note (with respect to
Principal Debt other than under the Swing Line Subfacility) and (ii) a Swing
Line Note (with respect to Principal Debt arising under the Swing Line
Subfacility).

2.12 Reductions of the Commitments. Borrower shall have the right to terminate
or reduce the aggregate unused amount of the Commitments of Lenders (other than
the portion of the Commitments applicable to Swing Line Loans or issued and
outstanding LCs) at any time and from time to time without penalty or premium
upon not less than two Business Days prior written notice to Administrative
Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction and shall be
irrevocable once given and effective only upon receipt by Administrative Agent.
Administrative Agent will promptly transmit such notice to each Lender. If a
Commitment reduction is effected pursuant to this Section 2.12 at a time when
the LC Commitment exceeds $100,000,000, or the Swing Line Commitment exceeds
$50,000,000, then (a) the LC Commitment shall be automatically and permanently
reduced by an amount equal to the lesser of (i) 16.66% of the amount of such
Commitment reduction and (ii) the amount by which the LC Commitment exceeds
$100,000,000 and (b) the Swing Line Commitment shall be automatically and
permanently reduced by an amount equal to the lesser of (i) 8.33% of such
Commitment reduction and (ii) the amount by which the Swing Line Commitment
exceeds $50,000,000. Additionally, the Swing Line Commitment and the LC
Commitment (as the case may be) shall be automatically and permanently reduced
from time to time, on the date of any reduction in the Commitments of Lenders,
by the amount, if any, by which the applicable Subfacility exceeds the aggregate
Commitments of Lenders then in effect, after giving effect to such reduction of
the Commitments. Additionally, the Commitments, once terminated or reduced, may
not be increased or reinstated.

2.13 Increases of Commitments. Provided there exists no Default or Event of
Default, Borrower may from time to time request any one or more Lenders to
increase their respective Commitments or request other financial institutions
first approved by Administrative Agent to agree to a Commitment, so that the
total Commitments may be increased up to no more than $922,500,000. Any such
Commitment increase must be effected by an amendment that is executed in
accordance with Section 12.5 by Borrower, Administrative Agent, and the one or
more Lenders who have agreed to increase their Commitments or by new Lenders who
have agreed to new Commitments in accordance with Section 12.5. No Lender is
obligated to increase its Commitment under any circumstances, and no Lender’s
Commitment may be increased except by its execution of an amendment to this
Agreement in accordance with Section 12.5. Each new Lender providing such
additional Commitment shall be a “Lender” hereunder, entitled to the rights and
benefits, and subject to the duties, of a Lender under the Loan Documents. In
such case, each Lender’s Commitment Percentage shall be recalculated to reflect
the new proportionate share of the revised total Commitments. Borrower shall
prepay any Loans outstanding on the effective date of any Commitment Increase
effected hereby (and pay any additional amounts required pursuant to
Section 4.5) to the extent necessary to keep the outstanding Revolving Loans
(and any funded participations by Lenders under the Swing Line Subfacility and
the LC Subfacility) ratable with any revised Commitment Percentages arising from
any nonratable increase in the Commitments under this Section. Additionally, on
the effective date of any Commitment increase, any unfunded participations in
any Swing Line Loans or LC shall be adjusted to reflect the revised Commitment
Percentages. All new Revolving Loans occurring after an increase of the total
Commitments shall be funded in accordance with Lender’s revised Commitment
Percentages.



      SECTION 3. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS.

3.1 Payments. Each payment or prepayment on the Obligations shall be made in
Dollars, without condition or deduction for setoff, counterclaim, defense, or
recoupment, and is due and must be paid at Administrative Agent’s Principal
Office in funds which are or will be available for immediate use by
Administrative Agent by 12:00 noon on the day due. Payments made after 12:00
noon shall be deemed made on the Business Day next following. If no Default or
Event of Default exists and if no order of application is otherwise specified in
the Loan Documents, payments and prepayments of the Obligations shall be applied
first to Fees, second to accrued interest then due and payable on the Principal
Debt, and then to the remaining Obligations in the order and manner as Borrower
may direct. If a Default or Event of Default exists (or if Borrower fails to
give direction as permitted in the preceding sentence), any payment or
prepayment shall be applied to the Obligations in accordance with Section 10.4.
Administrative Agent shall pay to each Lender any payment or prepayment to which
such Lender is entitled hereunder on the same day Administrative Agent shall
have received the same from Borrower; provided such payment or prepayment is
received by Administrative Agent prior to 12:00 noon, and otherwise before 12:00
noon on the Business Day next following. If and to the extent Administrative
Agent shall not make such payments to Lenders when due as set forth in the
preceding sentence, such unpaid amounts shall accrue interest, payable by
Administrative Agent, at the Federal Funds Rate from the due date until (but not
including) the date on which Administrative Agent makes such payments to
Lenders.

3.2 Pro Rata Treatment. Except to the extent otherwise provided herein: (a) each
borrowing of a Revolving Loan from Lenders under Section 2.1 shall be made from
Lenders, each payment of the Fees under Section 3.8(a) and 3.8(e) shall be made
for account of Lenders, and each termination or reduction of the amount of the
Commitments under Section 2.12 shall be applied to the respective Commitments of
Lenders, pro rata according to the amounts of their respective Commitment
Percentages; (b) each payment or prepayment of principal of Revolving Loans
shall be made for account of Lenders pro rata in accordance with the respective
unpaid principal amounts of the Revolving Loans held by them; provided that, if
immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by Lenders pro rata in accordance with their respective Commitment
Percentages in effect at the time such Revolving Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by Lenders pro rata in accordance with their
respective Commitment Percentages; (c) each payment of interest on Revolving
Loans shall be made for account of Lenders pro rata in accordance with the
amounts of interest on such Revolving Loans then due and payable to the
respective Lenders; (d) each payment of principal or interest under the Swing
Line Subfacility shall be made for the account of Swing Line Lender and each
other Lender purchasing a participation in the Swing Line Subfacility and shall
be shared pro rata among such Lenders, as determined on any date of
determination for any such Lender as the proportion which the Swing Principal
Debt (or participations therein) owed to such Lender bears to the Swing
Principal Debt owed to all Lenders; (e) each payment with respect to the LC
Subfacility shall be made for the account of LC Issuer and each other Lender
purchasing a participation in any LC and related reimbursement obligations and
shall be shared pro rata among such Lenders, as determined on any date of
determination for any such Lender as the proportion which the Principal Debt
arising under the LC Subfacility (or participations therein) owed to such Lender
bears to the Principal Debt under the LC Subfacility owed to all Lenders; and
(f) the making, Conversion, and Continuation of Revolving Loans of a particular
Type (other than Conversions provided for by Section 4.4) shall be made pro rata
among Lenders according to the amounts of their respective Commitment
Percentages, and the then current Interest Period for each Lender’s portion of
each Revolving Loan of such Type shall be coterminous.

3.3 Sharing of Payments, Etc. Except as contemplated in Section 4.7, if any
Lender shall obtain any payment (whether voluntary, involuntary, or otherwise,
including, without limitation, as a result of exercising its rights under
Section 3.4) which is in excess of its ratable share of any such payment, such
Lender shall purchase from the other Lenders such participations as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender under any of the
circumstances described in Section 12.15 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), the purchase shall be
rescinded and the purchase price restored to the extent of such recovery.
Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section may, to the fullest extent permitted by
Applicable Law, exercise all of its rights of payment (including the right of
offset) with respect to such participation as fully as if such Lender were the
direct creditor of Borrower in the amount of such participation.

3.4 Offset. Upon the occurrence and during the continuance of an Event of
Default, each Lender shall be entitled to exercise (for the benefit of Lenders
in accordance with Section 3.3) the rights of offset and/or banker’s lien
against each and every account and other property, or any interest therein,
which Borrower may now or hereafter have with, or which is now or hereafter in
the possession of, such Lender to the extent of the full amount of the
Obligations (other than special accounts, trust accounts, or escrow accounts
maintained by Borrower in a fiduciary capacity or as an agent for unrelated
third parties).

3.5 Booking Borrowings. To the extent permitted by Applicable Law, any Lender
may make, carry, or transfer its Loans at, to, or for the account of any of its
branch offices or the office of any of its Affiliates; provided that, no
Affiliate shall be entitled to receive any greater payment under Section 4 than
the transferor Lender would have been entitled to receive with respect to such
Loans.

3.6 Several Obligations. The obligations of Lenders hereunder are several and
not joint. No Lender shall be responsible for the failure of any other Lender to
make a Loan, to fund participations in LCs and Swing Line Loans, or to perform
any other obligation to be made or performed by such other Lender hereunder, and
the failure of any Lender to make a Loan, to fund any such participation, or to
perform any other obligation to be made or performed by it hereunder shall not
relieve the obligation of any other Lender to make any Loan, to fund any such
participation, or to perform any other obligation to be made or performed by
such other Lender.

3.7 Minimum Amounts.

(a) Borrowings and Conversions. Each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000 in
excess thereof. Each borrowing of Eurodollar Loans, and each Conversion of Loans
to Eurodollar Loans shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $1,000,000 in excess of that amount.

(b) Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000.

(c) Reductions of Commitments. Each reduction of the Commitments under Section
2.12 shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof.

3.8 Fees.

(a) Facility Fee. Borrower agrees to pay to Administrative Agent (for the
account of each Lender in accordance with its daily average Commitment
Percentage) a nonrefundable facility fee in an amount equal to 0.20% multiplied
by the amount of the average daily aggregate Commitments of all Lenders (whether
used or unused) (or if the aggregate Commitments of Lenders have been
terminated, on the average daily sum, without duplication, of the Principal Debt
plus the LC Exposure). The facility fee shall accrue until no Loans or LC
Exposure remains outstanding. Such facility fee shall be payable quarterly in
arrears on each Quarterly Date and on the Termination Date, beginning with
December 31, 2005.

(b) Upfront Fee. On the Effective Date, Borrower agrees to pay a nonrefundable
upfront fee to Administrative Agent for the account of Lenders in the amount
stated next to such Lender’s name on the attached Schedule 2.

(c) Administrative, LC, and Other Fees. Borrower agrees to pay to Administrative
Agent and Arranger for their respective accounts the fees in the amounts and at
the times specified in the Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

(d) LC Fees. As an inducement for the issuance (including, without limitation,
any extension) of each LC, Borrower agrees to pay to LC Issuer (for the account
of each Lender in accordance with its daily average Commitment Percentage), an
issuance fee payable quarterly in arrears commencing on the Closing Date and for
so long as each such LC is outstanding, on the last Business Day of each March,
June, September, and December and on the expiry date of the LC. The issuance fee
for each LC or any extension thereof shall be in an amount equal to the product
of (i) 1.30% (calculated on a per annum basis) multiplied by (ii) the maximum
amount available to be drawn under each LC that is issued and outstanding (“LC
Fee”). Notwithstanding anything to the contrary contained herein, upon the
request of the Requisite Lenders, while an Event of Default exists, all LC Fees
shall accrue at the Post-Default Rate.

(e) LC Issuer Fees. In addition to the fees provided for in the Fee Letter,
Borrower shall pay directly to LC Issuer (for its own account) the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of LC Issuer relating to LCs as from time to time in effect.
Such customary fees and standard costs and charges are due and payable 30 days
after demand or invoicing therefor and are nonrefundable.

3.9 Computations. Other than calculations in respect of interest at the Bank of
America “prime” rate (which shall be made on the basis of actual number of days
elapsed in a 365/366 day year), all calculations of interest and fees are made
on the basis of actual number of days elapsed in a 360 day year. Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

3.10 Maximum Rate. Regardless of any provision contained in any Loan Document,
neither Administrative Agent nor any Lender shall ever be entitled to contract
for, charge, take, reserve, receive, or apply, as interest on the Obligations,
or any part thereof, any amount in excess of the Maximum Rate, and, if Lenders
ever do so, then such excess shall be deemed a partial prepayment of principal
and treated hereunder as such and any remaining excess shall be refunded to
Borrower. In determining if the interest paid or payable exceeds the Maximum
Rate, Borrower and Lenders shall, to the maximum extent permitted under
Applicable Law, (a) treat all Loans as but a single extension of credit (and
Lenders and Borrower agree that such is the case and that provision herein for
multiple Loans is for convenience only), (b) characterize any nonprincipal
payment as an expense, fee, or premium rather than as interest, (c) exclude
voluntary prepayments and the effects thereof, and (d) amortize, prorate,
allocate, and spread the total amount of interest throughout the entire
contemplated term of the Obligations; provided that, if the Obligations are paid
and performed in full prior to the end of the full contemplated term thereof,
and if the interest received for the actual period of existence thereof exceeds
the Maximum Amount, Lenders shall refund such excess, and, in such event,
Lenders shall not, to the extent permitted by Applicable Law, be subject to any
penalties provided by any Applicable Laws for contracting for, charging, taking,
reserving, or receiving interest in excess of the Maximum Amount.

3.11 Interest Recapture. If the designated rate applicable to any Loan exceeds
the Maximum Rate, the rate of interest on such Loan shall be limited to the
Maximum Rate, but any subsequent reductions in such designated rate shall not
reduce the rate of interest thereon below the Maximum Rate until the total
amount of interest accrued thereon equals the amount of interest which would
have accrued thereon if such designated rate had at all times been in effect. In
the event that at maturity (stated or by acceleration), or at final payment of
the Principal Debt, the total amount of interest paid or accrued is less than
the amount of interest which would have accrued if such designated rates had at
all times been in effect, then, at such time and to the extent permitted by law,
Borrower shall pay an amount equal to the difference between (a) the lesser of
the amount of interest which would have accrued if such designated rates had at
all times been in effect and the amount of interest which would have accrued if
the Maximum Rate had at all times been in effect, and (b) the amount of interest
actually paid or accrued on the Principal Debt.

3.12 Agreement Regarding Interest and Charges. The parties hereto hereby agree
and stipulate that the only charge imposed upon Borrower for the use of money in
connection with this Agreement is and shall be the interest specifically
described in Section 2.5(a). Notwithstanding the foregoing, the parties hereto
further agree and stipulate that all agency fees, syndication fees, facility
fees, underwriting fees, default charges, late charges, funding or “breakage”
charges, increased cost charges, attorneys’ fees and reimbursement for costs and
expenses paid by Administrative Agent, LC Issuer, Swing Line Lender, or any
Lender to third parties or for damages incurred by Administrative Agent, LC
Issuer, Swing Line Lender, or any Lender, are charges made to compensate
Administrative Agent, LC Issuer, Swing Line Lender, or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by Administrative Agent, LC Issuer,
Swing Line Lender, and Lenders in connection with this Agreement and shall under
no circumstances be deemed to be charges for the use of money.

3.13 Defaulting Lenders.

(a) Generally. If for any reason any Lender (a “Defaulting Lender”) shall fail
or refuse to perform any of its obligations under this Agreement or any other
Loan Document to which it is a party within the time period specified for
performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two Business Days after notice from
Administrative Agent, then, in addition to the rights and remedies that may be
available to Administrative Agent or Borrower under this Agreement or Applicable
Law, such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement, and the other Loan Documents, including without
limitation, any right to vote in respect of, to consent to, or to direct any
action or inaction of Administrative Agent or to be taken into account in the
calculation of the Requisite Lenders, shall be suspended during the pendency of
such failure or refusal. If a Lender is a Defaulting Lender because it has
failed to make timely payment to Administrative Agent of any amount required to
be paid to Administrative Agent hereunder (without giving effect to any notice
or cure periods), in addition to other rights and remedies which Administrative
Agent or Borrower may have under the immediately preceding provisions or
otherwise, Administrative Agent shall be entitled (i) to collect interest from
such Defaulting Lender on such delinquent payment for the period from the date
on which the payment was due until the date on which the payment is made at the
Federal Funds Rate, and (ii) to withhold or setoff and to apply in satisfaction
of the defaulted payment and any related interest, any amounts otherwise payable
to such Defaulting Lender under this Agreement or any other Loan Document. Any
amounts received by Administrative Agent in respect of a Defaulting Lender’s
Loans shall not be paid to such Defaulting Lender and shall be held uninvested
by Administrative Agent and either applied against the purchase price of such
Loans under the following subsection (b) or paid to such Defaulting Lender upon
the Defaulting Lender’s curing of its default. Borrower shall not have any
liability in respect of such action by Administrative Agent.

(b) Purchase of Defaulting Lender’s Commitment. Any Lender who is not a
Defaulting Lender shall have the right, but not the obligation, in its sole
discretion, to acquire all of a Defaulting Lender’s Commitment. Any Lender
desiring to exercise such right shall give written notice thereof to
Administrative Agent no sooner than two Business Days and not later than ten
Business Days after such Defaulting Lender became a Defaulting Lender. If more
than one Lender exercises such right, each such Lender shall have the right to
acquire an amount of such Defaulting Lender’s Commitment in proportion to the
Commitments of the other Lenders exercising such right. Upon any such purchase,
the Defaulting Lender’s interest in the Revolving Loans and any funded
participations under the Swing Line Subfacility and the LC Subfacility and its
rights hereunder (but not its liability in respect thereof or under the Loan
Documents or this Agreement to the extent the same relate to the period prior to
the effective date of the purchase) shall terminate on the date of purchase, and
the Defaulting Lender shall promptly execute all documents reasonably requested
to surrender and transfer such interest to the purchaser thereof including an
appropriate Assignment and Assumption and, notwithstanding Section 12.4(b),
shall pay to Administrative Agent an Assignment Fee in the amount of $2,500. The
purchase price for the Commitment of a Defaulting Lender shall be equal to the
amount of the principal balance of the Revolving Loans (together with the
principal amount of any funded participations in any Swing Line Loans held by
the Defaulting Lender pursuant to Section 2.2(c) and any funded participations
under the LC Subfacility held by the Defaulting Lender pursuant to Section
2.3(c)) outstanding and owed by Borrower to the Defaulting Lender. Prior to
payment of such purchase price to a Defaulting Lender, Administrative Agent
shall apply against such purchase price any amounts retained by Administrative
Agent pursuant to the second to last sentence of the immediately preceding
subsection (a). The Defaulting Lender shall be entitled to receive amounts owed
to it by Borrower under the Loan Documents which accrued prior to the date of
the default by the Defaulting Lender, to the extent the same are received by
Administrative Agent from or on behalf of Borrower. There shall be no recourse
against any Lender or Administrative Agent for the payment of such sums except
to the extent of the receipt of payments from any other party or in respect of
the Revolving Loans or the principal amount of any funded participations in any
Swing Line Loan or in any LC and related reimbursement obligations under the LC
Subfacility. If, prior to a Lender’s acquisition of a Defaulting Lender’s
Commitment pursuant to this subsection, such Defaulting Lender shall cure the
event or condition which caused it to become a Defaulting Lender and shall have
paid all amounts owing by it hereunder as a result thereof, then such Lender
shall no longer have the right to acquire such Defaulting Lender’s Commitment.

      SECTION 4.YIELD PROTECTION, ETC.
4.1
  Increased Cost and Reduced Return.
 
   

(a) If, after the date hereof, the adoption of any Applicable Law, rule, or
regulation, or any change in any Applicable Law, or any change in the
interpretation or administration thereof by any Governmental Authority, or
compliance by any Lender (or its applicable Lending Office) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority (each a “Change in Law”):

(i) shall subject any Lender (or its applicable Lending Office) to any Tax,
duty, or other charge with respect to any Eurodollar Loans, this Agreement, its
Note (if any), any LC, any participation in any LC, or such Lender’s obligation
to make Eurodollar Loans, or change the basis of taxation of any amounts payable
to such Lender (or its applicable Lending Office) under the Loan Documents in
respect of any Eurodollar Loans (other than Indemnified Taxes or Other Taxes
covered by Section 4.6 and the imposition of any Excluded Tax payable by such
Lender);

(ii) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, compulsory loan, insurance charge, or similar requirement (other
than the Reserve Requirement utilized in the determination of the Adjusted
Eurodollar Rate) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities, participations, or commitments of, any
Lender (or its applicable Lending Office), including the Commitment of such
Lender hereunder; or

(iii) shall impose on any Lender (or its applicable Lending Office) or on the
London interbank market any other condition, cost, or expense affecting the Loan
Documents, Eurodollar Loans made by such lender, or any LC or participation in
an LC;

and the result of any of the foregoing is to increase the cost to such Lender
(or its applicable Lending Office) of making, Converting into, Continuing, or
maintaining any Eurodollar Loans (or maintaining its obligation to make any
Eurodollar Loan or to issue or maintain any LC or purchase participations in any
LC) or to reduce any sum received or receivable by such Lender (or its
applicable Lending Office) under the Loan Documents with respect to any
Eurodollar Loans, then Borrower shall pay to such Lender on demand such amount
or amounts as will compensate such Lender for such increased cost or reduction.
If any Lender requests compensation by Borrower under this Section 4.1(a),
Borrower may, by notice to such Lender (with a copy to Administrative Agent),
suspend the obligation of such Lender to make or Continue Revolving Loans of the
Type with respect to which such compensation is requested, or to Convert
Revolving Loans of any other Type into Revolving Loans of such Type, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 4.4 shall be applicable); provided that, such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(b) If, after the date hereof, any Lender determines that any Change in Law
affecting such Lender (or its applicable Lending Office) or such Lender’s
holding company, if any, regarding capital has or would have the effect of
reducing the rate of return on the capital of such Lender or such lender’s
holding company as a consequence of such Lender’s obligations hereunder to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
its holding company’s policies with respect to capital adequacy), then from time
to time upon demand Borrower shall pay to such Lender or such Lender’s holding
company such additional amount or amounts as will compensate such Lender for
such reduction.

(c) Each Lender shall promptly notify Borrower and Administrative Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Lender to compensation pursuant to this Section and will designate
a different applicable Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the judgment of
such Lender, be otherwise disadvantageous to it. Any Lender claiming
compensation under this Section shall furnish to Borrower and Administrative
Agent a statement setting forth the additional amount or amounts to be paid to
it hereunder which shall be conclusive in the absence of manifest error. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.

4.2 Inability to Determine Rates. If on or prior to the first day of any
Interest Period for any Eurodollar Loan:

(a) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Loan;

(b) Administrative Agent determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period; or

(c) the Requisite Lenders determine (which determination shall be conclusive)
and notify Administrative Agent that the Adjusted Eurodollar Rate will not
adequately and fairly reflect the cost to Lenders of funding Eurodollar Loans
for such Interest Period;

then Administrative Agent shall give Borrower and Lenders prompt notice.
Thereafter, for so long as such condition remains in effect, Lenders shall be
under no obligation to make additional Eurodollar Loans, Continue Eurodollar
Loans, or to Convert Base Rate Loans into Eurodollar Loans, and Borrower shall,
on the last day(s) of the then current Interest Period(s) for the outstanding
Eurodollar Loans, either prepay such Loans or Convert such Loans into Base Rate
Loans in accordance with the terms of this Agreement.

4.3 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful (or any Governmental Authority has asserted that
is unlawful) for any Lender or its applicable Lending Office to make, maintain,
or fund Eurodollar Loans hereunder or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then such Lender shall
promptly notify Borrower thereof (through Administrative Agent) and such
Lender’s obligation to make or Continue Eurodollar Loans and to Convert other
Base Rate Loans into Eurodollar Loans shall be suspended until such time as such
Lender may again make, maintain, and fund Eurodollar Loans (in which case the
provisions of Section 4.4 shall be applicable).

4.4 Treatment of Affected Loans. If the obligation of any Lender to make a
Eurodollar Loan or to Continue, or to Convert Base Rate Loans into, Eurodollar
Loans shall be suspended pursuant to Section 4.1, 4.2, or 4.3 hereof, such
Lender’s Eurodollar Loans shall be automatically Converted into Base Rate Loans
on the last day(s) of the then current Interest Period(s) for Eurodollar Loans
(or, in the case of a Conversion required by Section 4.3 hereof, on such earlier
date as such Lender may specify to Borrower with a copy to Administrative Agent)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 4.1, 4.2, or 4.3 hereof that gave rise to
such Conversion no longer exist:

(a) to the extent that such Lender’s Eurodollar Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s Eurodollar Loans shall be applied instead to its Base Rate Loans;
and

(b) all Loans that would otherwise be made or Continued by such Lender as
Eurodollar Loans shall be made or Continued instead as Base Rate Loans, and all
Loans of such Lender that would otherwise be Converted into Eurodollar Loans
shall be Converted instead into (or shall remain as) Base Rate Loans.

If such Lender gives notice to Borrower (with a copy to Administrative Agent)
that the circumstances specified in Section 4.1, 4.2, or 4.3 hereof that gave
rise to the Conversion of such Lender’s Eurodollar Loans pursuant to this
Section 4.4 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Loans made by other
Lenders are outstanding, such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurodollar Loans, to the extent necessary so that, after giving
effect thereto, all Revolving Loans held by Lenders holding Eurodollar Loans and
by such Lender are held pro rata (as to principal amounts, Types, and Interest
Periods) in accordance with their respective Commitments.

4.5 Compensation. Upon the request of any Lender (with a copy to Administrative
Agent) from time to time, Borrower shall pay to such Lender such amount or
amounts as shall be sufficient (in the reasonable opinion of such Lender) to
compensate such Lender for, and hold such Lender harmless from, any loss, cost,
or expense (including loss of anticipated profits) incurred by it as a result
of:

(a) any payment, prepayment (including, without limitation, any principal
reduction effected pursuant to Section 2.13 as a result of an increase in the
Commitment), or Conversion of a Eurodollar Loan for any reason (including,
without limitation, the acceleration of the Revolving Loans pursuant to
Section 10.2) on a date other than the last day of the Interest Period for such
Loan;

(b) any failure by Borrower for any reason (including, without limitation, the
failure of any condition precedent specified in Section 5 to be satisfied) to
borrow, Convert, Continue, or prepay a Eurodollar Loan on the date for such
borrowing, Conversion, Continuation, or prepayment specified in the relevant
notice of borrowing, prepayment, Continuation, or Conversion under this
Agreement; or

(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by Borrower pursuant to
Section 4.7, including any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

4.6 Taxes.

(a) General. Any and all payments by Borrower to or for the account of any
Lender, Administrative Agent, or LC Issuer hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for Indemnified Taxes or Other Taxes; provided that, if Borrower shall be
required by law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 4.6) such Lender, Administrative Agent, or LC
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrower shall make such
deductions, and (iii) Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with Applicable
Law.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) INDEMNIFICATION FOR TAXES. Borrower agrees to indemnify each Lender,
Administrative Agent, and LC Issuer for the full amount of any Indemnified Taxes
and Other Taxes (including, without limitation, any Indemnified Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 4.6) paid by such Lender, Administrative Agent, or LC Issuer (as the
case may be) and any liability (including penalties, interest, and expenses)
arising therefrom or with respect thereto. A certificate as to the amount of
such payment or liability delivered to Borrower by a Lender or LC Issuer (with a
copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender or LC Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to Borrower (with a copy to Administrative Agent), at the time or
times prescribed by Applicable Law or reasonably requested by Borrower or
Administrative Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. Without limiting the generality
of the foregoing, each Lender shall deliver to Borrower and Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter, including, without limitation upon the expiration or
obsolescence of any previously delivered form, upon the request of Borrower or
Administrative Agent, but only if such Lender is legally entitled to do so),
whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor form), claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor form),

(iii) duly completed copies of Internal Revenue Service Form W-8IMY (or any
successor form), together with any required attachments thereto; or

(iv) duly completed copies of Internal Revenue Service Forms W-9 (or any
successor form).

In addition, each Lender shall deliver to Borrower and Administrative Agent,
upon request of Borrower or Administrative Agent, any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrower or
Administrative Agent to determine the withholding or deduction required to be
made.

(f) Failure to Provide Withholding Forms; Change in Tax Law. For any period with
respect to which a Lender has failed to provide Borrower and Administrative
Agent with the appropriate form required to be provided pursuant to
Section 4.6(d), such Lender shall not be entitled to indemnification under this
Section 4.6 with respect to Indemnified Taxes imposed by the United States;
provided, however, that should a Lender, which is otherwise exempt from or
subject to a reduced rate of withholding tax, become subject to Indemnified
Taxes because of its failure to deliver a form required hereunder, Borrower
shall take such steps as such Lender shall reasonably request to assist such
Lender to recover such Indemnified Taxes. Each Lender which fails to provide to
Borrower in a timely manner such forms shall reimburse Borrower or
Administrative Agent upon demand for any penalties paid by Borrower or
Administrative Agent as a result of any failure of Borrower to withhold the
required amounts that are caused by such Lender’s failure to provide the
required forms in a timely manner.

(g) Changes in Applicable Lending Office. If Borrower is required to pay
additional amounts to or for the account of any Lender pursuant to this
Section 4.6, then such Lender will use best efforts (consistent with legal and
regulatory restrictions) to change the jurisdiction of its applicable Lending
Office so as to eliminate or reduce any such additional payments or amounts
which may thereafter accrue if such change, in the judgment of such Lender, is
not otherwise disadvantageous to such Lender.

(h) Treatment of Certain Refunds. If Administrative Agent, any Lender or LC
Issuer determines, in its sole discretion, that it has received a refund of or
credit for any Indemnified Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section, it shall pay to Borrower an amount equal to
such refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by Borrower under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund or credit), net of
all out-of-pocket expenses of Administrative Agent, such Lender or LC Issuer, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund or credit), provided
that, Borrower, upon the request of Administrative Agent, such Lender or LC
Issuer, agrees to repay the amount paid over to Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
Administrative Agent, such Lender or LC Issuer in the event Administrative
Agent, such Lender or LC Issuer is required to repay such refund or credit to
such Governmental Authority. This subsection shall not be construed to require
Administrative Agent, any Lender, or LC Issuer to make available its tax returns
(or any other information relating to its Taxes that it deems confidential) to
Borrower or any other Person.

(i) Survival. Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 4.6 shall survive the termination of the Commitments and the payment in
full of the Obligations.

4.7 Removal of Lenders. If (a) a Lender or a Participant requests compensation
pursuant to Sections 4.1 or 4.6 and the Requisite Lenders are not also doing the
same, or (b) the obligation of a Lender to make Eurodollar Loans or to Continue,
or to Convert Loans into Eurodollar Loans shall be suspended pursuant to
Section 4.1 or Section 4.3, but the obligation of the Requisite Lenders shall
not have been suspended under such Sections, Borrower may either (i) demand that
such Lender or Participant (the “Affected Lender”), and upon such demand the
Affected Lender shall promptly, assign its Commitment and all of its Loans to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.4 for a purchase price equal to the aggregate principal balance of
Loans then owing to the Affected Lender (together with any participation held by
the affected Lender in any Swing Line Loan pursuant to Section 2.2(c) or in any
LC and related reimbursement obligations under the LC Subfacility pursuant to
Section 2.3(c)) plus any accrued but unpaid interest thereon, accrued but unpaid
Fees owing to the Affected Lender, and any amounts owing to the Affected Lender
under Section 4, or (ii) pay to the Affected Lender the aggregate principal
balance of Loans (together with any participation held by the Affected Lender in
any Swing Line Loan pursuant to Section 2.2(c) or in any LC and related
reimbursement obligations under the LC Subfacility pursuant to Section 2.3(c))
then owing to the Affected Lender plus any accrued but unpaid interest thereon,
accrued but unpaid Fees owing to the Affected Lender, and any amounts owing to
the Affected Lender under Section 4, whereupon the Affected Lender shall no
longer be a party hereto or have any rights or obligations hereunder or under
any of the other Loan Documents, subject to the survival of certain provisions
as set forth in Section 12.14. Each of Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of an Affected
Lender under this Section, but at no time shall Administrative Agent, the
Affected Lender, or any other Lender be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. The
exercise by Borrower of its rights under this Section shall be at Borrower’s
sole cost and expenses and at no cost or expense to Administrative Agent, the
Affected Lender, or any of the other Lenders. The terms of this Section shall
not in any way limit Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to Section 4.



      SECTION 5. CONDITIONS PRECEDENT.

5.1 Initial Conditions Precedent. The effectiveness of this Agreement is subject
to the following conditions precedent:

(a) Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by an authorized officer of Borrower, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
satisfactory to Administrative Agent (and, where indicated, each of the
Lenders):

(i) Counterparts of this Agreement executed by each of the parties hereto in
form and substance satisfactory to Administrative Agent and each Lender;

(ii) With respect to any Lender requesting Notes pursuant to Section 2.11(b), a
Revolving Note, in the form of Exhibit E-1, one payable to each such requesting
Lender (as the case may be);

(iii) If requested by Swing Line Lender pursuant to Section 2.11(b), a Swing
Line Note in the form of Exhibit E-2, payable to Swing Line Lender;

(iv) Copies (certified by the Secretary or Assistant Secretary of Borrower) of
the Articles of Incorporation and Bylaws of Borrower;

(v) An opinion of Sutherland Asbill & Brennan LLP, counsel to Borrower,
addressed to Administrative Agent and Lenders, in substantially the form of
Exhibit F;

(vi) A certificate of incumbency signed by the Secretary or Assistant Secretary
of Borrower with respect to each of the officers of Borrower authorized to
execute and deliver the Loan Documents and the officers of Borrower then
authorized to deliver Notices of Borrowing, LC Agreements, Notices of
Continuation, and Notices of Conversion;

(vii) Copies (certified by the Secretary or Assistant Secretary of Borrower) of
all corporate action taken by Borrower to authorize the execution, delivery, and
performance of the Loan Documents;

(viii) A copy of each of the documents, instruments, and agreements evidencing
any of the Debt described on Schedule 6.1(g) and a copy of each Material
Contract described on Schedule 6.1(h), certified as true, correct, and complete
by the chief financial officer of Borrower;

(ix) The Fees then due as described in or referenced by Section 3.8;

(x) A Compliance Certificate calculated as of June 30, 2005;

(xi) Evidence that all “Obligations” (as such term is defined in the Existing
Agreement) other than unmatured “Obligations” (as so defined) in respect of
Existing Letters of Credit have been, or concurrently with the Effective Date
are being, repaid by Borrower and that all “commitments” under the Existing
Agreement have been terminated.

(xii) A certificate from Borrower (in form and substance satisfactory to
Administrative Agent), certifying that as of the Effective Date:

(A) there shall not have occurred any event, condition, situation, or status
since the date of the information contained in (i) the financial and business
projections, budgets, pro forma data, and forecasts concerning Borrower and its
Subsidiaries delivered to Administrative Agent and Lenders prior to the
Effective Date or (ii) the facts or information represented or provided to
Lenders prior to the Effective Date as set forth in the Reference 10-K or in
Borrower’s most recent 10-Q or represented or provided by Borrower in the
meeting with Lenders conducted on September 12, 2005, which event, condition,
situation, or status has had or could reasonably be expected to result in a
material adverse change in the business, assets, liabilities (actual or
contingent), operations, financial condition, or business prospects of Borrower
and its Subsidiaries, taken as a whole since December 31, 2004.

(B) there is no litigation, action, suit, investigation, or other arbitral,
administrative, or judicial proceeding pending or, to the knowledge of Borrower,
threatened which could reasonably be expected to (x) result in a Material
Adverse Effect or (y) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of
Borrower to fulfill its obligations under the Loan Documents; or (z) materially
and adversely affect the rights and remedies of Administrative Agent or Lenders
under the Loan Documents.

(C) Borrower and its Subsidiaries shall have received all approvals, consents,
and waivers, and shall have made or given all necessary filings and notices as
shall be required to consummate the transactions contemplated hereby without the
occurrence of any default under, conflict with, or violation of (x) any
Applicable Law or (y) any agreement, document, or instrument to which Borrower
or any Subsidiary is a party or by which any of them or their respective
properties is bound (including without limitation, the Senior Note Agreements),
except for such approvals, consents, waivers, filings, and notices the receipt,
making, or giving of which would not reasonably be likely to (1) have a Material
Adverse Effect, or (2) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of
Borrower to fulfill its obligations under the Loan Documents; and

(xiii) Such other documents, agreements and instruments as Administrative Agent
on behalf of Lenders may reasonably request.

(b) In the good faith judgment of Administrative Agent and Lenders, there shall
not have occurred or exist any material disruption of financial or capital
markets that could reasonably be expected to materially and adversely affect the
transactions contemplated by the Loan Documents.

Without limiting the generality of the provisions of Section 11.4, for purposes
of determining compliance with the conditions specified in this Section 5.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto.

5.2 Conditions Precedent to All Loans or LC Issuances. The obligation of Lenders
to make any Loans (other than Loans constituting the payment by LC Issuer of
drafts under LCs) or the obligation of LC Issuer to issue any LC is subject to
the further conditions precedent that: (a) Borrower is in compliance with the
Asset Coverage Ratio requirements as set forth in Section 9.1(e) immediately
prior to the making of such Loan and immediately after giving effect thereto;
(b) no Default or Event of Default shall have occurred and be continuing as of
the date of the making of such Loan or would exist immediately after giving
effect thereto; (c) the representations and warranties made or deemed made by
Borrower and its Subsidiaries in the Loan Documents to which any of them is a
party, shall be true and correct on and as of the date of the making of such
Loan with the same force and effect as if made on and as of such date except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted hereunder; (d) in the
case of the borrowing of Loans (other than Swing Line Loans), Administrative
Agent shall have received a timely Notice of Borrowing; and (e) in the case of
the issuance of an LC, Administrative Agent shall have timely received an LC
Agreement and the Fees provided for in Section 3.8 for the account of LC Issuer
and Lenders entitled thereto. Each Credit Event shall constitute a certification
by Borrower to the effect set forth in the preceding sentence (both as of the
date of the giving of notice relating to such Credit Event and, unless Borrower
otherwise notifies Administrative Agent prior to the date of such Credit Event,
as of the date of the occurrence of such Credit Event). In addition, if such
Credit Event is the making of a Loan or the issuance of an LC, Borrower shall be
deemed to have represented to Administrative Agent and Lenders at the time such
Loan is made or LC is issued that all conditions to the making of such Loan or
the issuance of such LC contained in Section 5 have been satisfied. Each
condition precedent in this Agreement is material to the transactions
contemplated in this Agreement. Subject to the prior approval of Requisite
Lenders, Lenders may fund any Loan or LC Issuer may issue any LC without all
conditions being satisfied, but, to the extent permitted by Applicable Law, the
same shall not be deemed to be a waiver of the requirement that each such
condition precedent be satisfied as a prerequisite for any subsequent funding or
issuance, unless Requisite Lenders specifically waive each such item in writing.



      SECTION 6. REPRESENTATIONS AND WARRANTIES.

6.1 Representations and Warranties. In order to induce Administrative Agent and
each Lender to enter into this Agreement and to make Loans and to induce LC
Issuer to issue LCs, Borrower represents and warrants to Administrative Agent,
LC Issuer, and each Lender as follows:

(a) Organization; Power; Qualification. Except as disclosed on Schedule 6.1(a),
each of Borrower and its Subsidiaries is a corporation, partnership, or other
legal entity, duly organized or formed, validly existing and in good standing
under the jurisdiction of its incorporation or formation, has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted, and is
duly qualified and is in good standing as a foreign corporation, partnership, or
other legal entity, and authorized to do business, in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized would have, in each instance, a Material Adverse Effect.

(b) Ownership Structure. As of the Agreement Date, Schedule 6.1(b) correctly
sets forth the corporate structure and ownership interests of the Subsidiaries
including the correct legal name of each Subsidiary, its jurisdiction of
formation, the Persons holding equity interests in such Subsidiary, and their
percentage equity or voting interest in such Subsidiary. As of the Agreement
Date, Allied Investments, L.P. and A.C. Corporation are the only Material
Subsidiaries. Except as set forth in such Schedule, and except for Permitted
Preferred Stock:

(i) No Consolidated Subsidiary has issued to any third party any securities
convertible into such Consolidated Subsidiary’s capital stock or other equity
interests or any options, warrants, or other rights to acquire any securities
convertible into such capital stock or other equity interests, and

(ii) The outstanding capital stock of, or other equity interests in, each
Consolidated Subsidiary are owned by Borrower and its Consolidated Subsidiaries
indicated on such Schedule free and clear of all Liens, warrants, options and
rights of others of any kind whatsoever. All such outstanding capital stock and
other equity interests have been validly issued and, in the case of capital
stock, are fully paid and nonassessable.

(c) Authorization of Agreement, Notes, Loan Documents, and Borrowings. Borrower
has the right and power, and has taken all necessary action to authorize it, to
borrow hereunder or to request the issuance of an LC and to incur reimbursement
obligations with respect thereto. Borrower has the right and power, and has
taken all necessary action to authorize it to execute, deliver, and perform each
of the Loan Documents to which it is a party in accordance with their respective
terms and to consummate the transactions contemplated hereby and thereby. The
Loan Documents have been duly executed and delivered by the duly authorized
officers of Borrower, and each is a legal, valid, and binding obligation of
Borrower, enforceable against it in accordance with its respective terms.

(d) Compliance of Agreement, Notes, Loan Documents, and Borrowing with Laws,
etc. The execution, delivery and performance of this Agreement, the Notes, if
any, and the other Loan Documents in accordance with their respective terms, and
the borrowings hereunder do not and will not, by the passage of time, the giving
of notice, or otherwise: (i) require any Governmental Approval, other than such
as have been obtained and are in full force and effect, or violate any
Applicable Law (including all Environmental Laws) relating to Borrower or any
Subsidiary; (ii) conflict with, result in a breach of, or constitute a default
under the articles of incorporation or the bylaws of Borrower or the
organizational documents of any Subsidiary, or any indenture, agreement, or
other instrument to which Borrower or any Subsidiary is a party or by which it
or any of its respective properties may be bound; or (iii) result in or require
the creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by Borrower or any Subsidiary.

(e) Compliance with Law; Governmental Approvals. Borrower and each Subsidiary is
in compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws relating to it, except for noncompliances which,
and Governmental Approvals the failure to possess which, would not, individually
or in the aggregate, cause a Default or Event of Default or have a Material
Adverse Effect.

(f) Ownership of Assets; Liens. Each of Borrower and its Consolidated
Subsidiaries has good title to all of its assets. There are no Liens against any
of such assets except for Liens permitted by Section 9.3.

(g) Debt. Schedule 6.1(g) is, as of the Effective Date, a complete and correct
listing of all Debt of Borrower and its Subsidiaries, including all guaranties
of Borrower and its Subsidiaries and all letters of credit and acceptance
facilities extended to Borrower or any Subsidiary.

(h) Material Contracts. Schedule 6.1(h) is a true, correct, and complete listing
of all Material Contracts as of the Effective Date.

(i) Litigation. There are no actions, suits, or proceedings pending (nor, to the
knowledge of Borrower or any Subsidiary, are there any actions, suits, or
proceedings threatened, nor is there any basis therefor) against or in any other
way relating adversely to or affecting Borrower or any Subsidiary or any of its
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which is reasonably likely to be
adversely determined and result in a Material Adverse Effect, and there are no
strikes, slow downs, work stoppages or walkouts, or other labor disputes in
progress or threatened relating to Borrower or any Subsidiary.

(j) Taxes. All federal, state, and other tax returns of Borrower and its
Consolidated Subsidiaries required by Applicable Law to be filed have been duly
filed, and all federal, state, and other Taxes upon Borrower and any of its
Consolidated Subsidiaries and their respective properties, income, profits, and
assets which are due and payable have been paid, except any such nonpayment
which is at the time permitted under Section 7.6. None of the United States
income tax returns of Borrower and its Consolidated Subsidiaries are under audit
as of the Agreement Date. All charges, accruals, and reserves on the books of
Borrower and each of its Consolidated Subsidiaries in respect of any Taxes are
in accordance with GAAP.

(k) Financial Statements: No Material Adverse Change. Borrower has furnished to
each Lender (i) copies of the audited consolidated balance sheet of Borrower and
its Consolidated Subsidiaries for the fiscal year ending December 31, 2004, and
the related consolidated statements of operations, changes in net assets, and
cash flows for the fiscal year ending on such date, with the opinion thereon of
KPMG LLP, and (ii) copies of the consolidated balance sheet of Borrower and its
Consolidated Subsidiaries for the six-month period ending June 30, 2005, and the
related consolidated statements of operations and changes in net assets and cash
flows for such six-month period. Such balance sheet and statements (including in
each case related schedules and notes) present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of Borrower as at their respective dates and the results of operations,
changes in net assets, and cash flows for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments).
Neither Borrower nor any of its Consolidated Subsidiaries has on the Agreement
Date any material contingent liabilities, other liabilities, liabilities for
Taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in said financial statements. Since December 31, 2004, there has
been no material adverse change in the business, assets, liabilities (actual or
contingent), operations, financial condition, or business prospects of Borrower
and its Consolidated Subsidiaries taken as a whole. Each of Borrower and its
Consolidated Subsidiaries is Solvent.

(l) ERISA. Each member of the ERISA Group has fulfilled its obligations under
the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan
except for noncompliances which would not, individually or in the aggregate,
cause a Default or an Event of Default or have a Material Adverse Effect. No
member of the ERISA Group has (i) sought a waiver of the minimum funding
standard under Section 412 of the Internal Revenue Code in respect of any Plan,
(ii) failed to make any contribution or payment to any Plan or Multiemployer
Plan or in respect of any Benefit Arrangement, or made any amendment to any Plan
or Benefit Arrangement, which has resulted or could result in the imposition of
a Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code, or (iii) incurred any liability under Title IV of ERISA, other
than a liability to the PBGC for premiums under Section 4007 of ERISA.

(m) Absence of Defaults. Neither Borrower nor any Material Subsidiary is in
default under its articles of incorporation, bylaws, partnership agreement, or
other similar organizational documents, and no event has occurred, which has not
been remedied, cured or waived: (i) which constitutes a Default or an Event of
Default; or (ii) which constitutes, or which with the passage of time, the
giving of notice, a determination of materiality, the satisfaction of any
condition, or any combination of the foregoing, would constitute, a default or
event of default by Borrower or any Subsidiary under any Debt, Material
Contract, any other agreement (other than this Agreement) or judgment, decree,
or order to which Borrower or any Subsidiary is a party or by which Borrower or
any Subsidiary or any of their respective properties may be bound where such
default or event of default could, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.

(n) Environmental Laws. Borrower and its Subsidiaries have obtained all
Governmental Approvals which are required under Environmental Laws, and are in
compliance with all terms and conditions of such Governmental Approvals, which
the failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect. Each of Borrower and its Subsidiaries is also in
compliance with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules, and timetables contained in
the Environmental Laws the failure with which to comply could reasonably be
expected to have a Material Adverse Effect. Neither Borrower nor any Subsidiary
is aware of, or has received notice of, any past, present, or future events,
conditions, circumstances, activities, practices, incidents, actions, or plans
which, with respect to Borrower or any of its Subsidiaries may interfere with or
prevent compliance or continued compliance with Environmental Laws, or may give
rise to any common-law or legal liability, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, study, or investigation, based
on or related to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling or the emission, discharge, release,
or threatened release into the environment, of any pollutant, contaminant,
chemical, or industrial, toxic, or other Hazardous Materials that could be
reasonably expected to have a Material Adverse Effect; and there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or, to
the knowledge of Borrower or any Subsidiary, after due inquiry, threatened,
against Borrower or any of its Subsidiaries relating in any way to Environmental
Laws that could be reasonably expected to have a Material Adverse Effect.

(o) Investment Company; Public Utility Holding Company. Borrower is a “business
development company” within the meaning of the Investment Company Act. Neither
Borrower nor any Subsidiary is (i) a “holding company” or a “subsidiary company”
of a “holding company,” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, as amended, or (ii) except with respect to
Borrower as a business development company under the Investment Company Act,
subject to any other Applicable Law which purports to regulate or restrict its
ability to borrow money or to consummate the transactions contemplated by this
Agreement or to perform its obligations under any Loan Document to which it is a
party.

(p) Margin Stock. Neither Borrower nor any Subsidiary is engaged principally, or
as one of its important activities, in the business of purchasing or carrying
margin stock or extending credit for the purpose, whether immediate, incidental,
or ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U (as enacted by the Board of Governors of the Federal Reserve
System, as amended). Following the application of the proceeds of each Loan, not
more than 25% of the value of the assets (either of Borrower only or of Borrower
and its Consolidated Subsidiaries) subject to the provisions of Section 9.3 or
Section 9.5 or subject to any similar restriction contained in any agreement or
instrument between Borrower and any Lender or any Affiliate of any Lender
related to Debt and within the scope of Section 10.1(e) will be margin stock.

(q) Affiliate Transactions. Except as permitted by Section 9.8, neither Borrower
nor any Subsidiary is a party to or bound by any agreement or arrangement
(whether oral or written) to which any Affiliate of Borrower or any Subsidiary
is a party. Neither Borrower nor any Subsidiary is a party to any agreement or
arrangement which restricts or prohibits the payment of dividends,
distributions, or the repayment of inter-company loans by a Subsidiary to
Borrower, except for SBA approval of distributions paid by Allied Investments,
L.P, which Borrower has no reason to believe will not be granted by the SBA.

(r) Intellectual Property. Borrower and each Subsidiary owns or has the right to
use, under valid license agreements or otherwise, all patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets, and copyrights (collectively, “Intellectual Property”) used in the
conduct of its businesses as now conducted and as contemplated by the Loan
Documents, which the failure to own or have the right to use could reasonably be
expected to have a Material Adverse Effect, without known conflict with any
patent, license, franchise, trademark, trade secret, trade name, copyright, or
other proprietary right of any other Person.

(s) Accuracy and Completeness of Information. All written information, reports,
and other papers and data furnished to Administrative Agent or any Lender by, on
behalf of, or at the direction of, Borrower or any Subsidiary were, at the time
the same were so furnished, complete and correct in all material respects, to
the extent necessary to give the recipient a true and accurate knowledge of the
subject matter, or, in the case of financial statements, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods. As of the Agreement Date, no fact is
known to Borrower or any Subsidiary which has had, or may in the future have (so
far as Borrower or any Subsidiary can reasonably foresee), a Material Adverse
Effect which has not been set forth in the financial statements referred to in
Section 6.1(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to Administrative Agent and Lenders prior to the
Effective Date. No document furnished or written statement made to
Administrative Agent or any Lender in connection with the negotiation,
preparation, or execution of this Agreement or any of the other Loan Documents
contains or will contain any untrue statement of a fact material to the
creditworthiness of Borrower or any Subsidiary or omits or will omit to state a
material fact necessary in order to make the statements contained therein not
misleading. Notwithstanding the first and third sentences of this
Section 6.1(s), as to projected financial information, Borrower represents and
warrants only that such information, at the time furnished to Administrative
Agent or any Lender, was prepared in good faith based on reasonable assumptions
under the circumstances.

(t) RIC Status. Borrower qualifies as a RIC.

(u) Not Plan Assets. The assets of Borrower or any Subsidiary do not and will
not constitute “plan assets,” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder. The execution,
delivery and performance of this Agreement, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.

(v) Business. As of the Agreement Date, Borrower and its Subsidiaries are
substantially engaged in the businesses described in the Reference 10-K, other
than the business of investing in “CMBS” and real estate-related “CDOs” as
described therein, the assets of which business have been sold.

6.2 Survival of Representations and Warranties, Etc. All statements contained in
any certificate, financial statement, or other instrument delivered by or on
behalf of Borrower or any Subsidiary to Administrative Agent or any Lender
pursuant to or in connection with this Agreement or any of the other Loan
Documents (including, but not limited to, any such statement made in or in
connection with any amendment thereto or any statement contained in any
certificate, financial statement, or other instrument delivered by or on behalf
of Borrower prior to the Agreement Date and delivered to Administrative Agent or
any Lender in connection with closing the transactions contemplated hereby)
shall constitute representations and warranties made by Borrower under this
Agreement, and shall survive the effectiveness of this Agreement, the execution
and delivery of the Loan Documents, and the making of the Loans. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, and at and as of the date of the occurrence of any Credit Event,
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and except for
changes in factual circumstances specifically permitted hereunder. All such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of the making of any Loan, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any LC shall remain outstanding.



      SECTION 7. AFFIRMATIVE COVENANTS.

For so long as this Agreement is in effect and thereafter until the payment in
full of the Obligations and the termination or expiration of all LCs, unless the
Requisite Lenders (or, if required pursuant to Section 12.5, all Lenders) shall
otherwise consent in the manner provided for in Section 12.5, Borrower shall:

7.1 Preservation of Existence and Similar Matters. Except as otherwise permitted
under Section 9.5, preserve and maintain, and Borrower shall cause each Material
Subsidiary to preserve and maintain, its respective existence, rights,
franchises, licenses, and privileges in the jurisdiction of its incorporation or
formation and qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization and where the failure to
be so authorized and qualified could reasonably be expected to have a Material
Adverse Effect.

7.2 Compliance with Applicable Law and Material Contracts. Comply, and Borrower
shall cause each Material Subsidiary to comply, with (a) all Applicable Laws
(including, without limitation, ERISA, Environmental Laws, and the Investment
Company Act), including the obtaining of all Governmental Approvals, the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect, and (b) all material terms and conditions of all Material Contracts to
which it is a party.

7.3 Maintenance of Property. In addition to the requirements of any of the other
Loan Documents, (a) protect and preserve, and Borrower shall cause each Material
Subsidiary to protect and preserve, all of its material properties, including,
but not limited to, all Intellectual Property, and maintain in good repair,
working order, and condition all tangible properties, ordinary wear and tear
excepted, and (b) from time to time make or cause to be made, and Borrower shall
cause each Material Subsidiary to make, all needed and appropriate repairs,
renewals, replacements, and additions to such properties, so that the business
carried on in connection therewith may be properly and effectively conducted at
all times.

7.4 Conduct of Business. Together with its Subsidiaries, at all times carry on
their business described in the Reference 10-K, other than the business of
investing in “CMBS” and real estate-related “CDOs” as described therein, the
assets of which business have been sold; provided that, this Section 7.4 shall
not require Borrower to carry on the commercial real estate financing business.

7.5 Insurance. In addition to the requirements of any of the other Loan
Documents, maintain, and Borrower shall cause each Material Subsidiary to
maintain, insurance with financially sound and reputable insurance companies
against such risks and in such amounts as is customarily maintained by Persons
engaged in similar businesses or as may be required by Applicable Law.

7.6 Payment of Taxes and Claims. Pay or discharge, and Borrower shall cause each
Material Subsidiary to pay and discharge, when due (a) all Taxes imposed upon it
or upon its income or profits or upon any properties belonging to it, and
(b) all lawful claims of materialmen, mechanics, carriers, warehousemen, and
landlords for labor, materials, supplies, and rentals which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such Tax or claim
which is being contested in good faith by appropriate proceedings which operate
to suspend the collection thereof and for which adequate reserves have been
established on the books of Borrower or such Subsidiary, as applicable, in
accordance with GAAP.

7.7 Visits and Inspections. Permit, and Borrower shall cause each Material
Subsidiary to permit, representatives or agents of Administrative Agent or any
Lender, from time to time, as often as may be reasonably requested and at the
expense of Administrative Agent (unless an Event of Default shall be continuing
in which case the exercise by Administrative Agent of its rights under this
Section shall be at the expense of Borrower), but only during normal business
hours, to: (a) visit and inspect all properties of Borrower and each Material
Subsidiary; (b) inspect and make extracts from their respective books and
records, including, but not limited to, management letters prepared by
independent accountants; and (c) discuss with its principal officers and its
independent accountants, its business, assets, liabilities, financial
conditions, results of operations, and business prospects; provided that, if
requested by Borrower, a representative of Borrower may be present in any
discussions between representatives of Agent or any Lender and Borrower’s
independent accountants. If requested by Administrative Agent, Borrower shall
execute an authorization letter addressed to its accountants authorizing
Administrative Agent or any Lender to discuss the financial affairs of Borrower
and any Material Subsidiary with its accountants.

7.8 Use of Proceeds. Use the proceeds of Loans to repay existing Debt owed under
the Existing Agreement, together with all accrued and unpaid interest and fees
under the Existing Agreement, to pay the fees and expenses related to the
preparation, negotiation, and closing of this Agreement, and for working capital
and general corporate purposes of Borrower and its Subsidiaries. Borrower shall
not, and Borrower shall not permit any Subsidiary to, use any part of the
proceeds of any Loan, directly or indirectly, for a purpose which violates any
Applicable Law, including, without limitation, the provisions of Regulations T,
U, and X (as enacted by the Board of Governors of the Federal Reserve System, as
amended).

7.9 Environmental Matters. Comply, and Borrower shall cause all of its
Subsidiaries to comply, with all Environmental Laws, the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. If
Borrower or any Subsidiary shall (a) receive notice that any violation of any
Environmental Law may have been committed or is about to be committed by such
Person, (b) receive notice that any administrative or judicial complaint or
order has been filed or is about to be filed against Borrower or any Subsidiary
alleging violations of any Environmental Law or requiring Borrower or any
Subsidiary to take any action in connection with the release of Hazardous
Materials, or (c) receive any notice from a Governmental Authority or private
party alleging that Borrower or any Subsidiary may be liable or responsible for
costs associated with a response to or cleanup of a release of a Hazardous
Materials or any damages caused thereby, and such notices, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
Borrower shall provide Administrative Agent with a copy of such notice within
ten days after the receipt thereof by Borrower or any of the Subsidiaries.
Borrower and the Subsidiaries shall promptly take all actions necessary to
prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws.

7.10 Books and Records. Maintain, and Borrower shall cause each of the
Subsidiaries to maintain, books and records pertaining to its business
operations in such detail, form and scope as is consistent with good business
practice in accordance with GAAP.

7.11 Status of RIC and BDC. At all times maintain its status as a RIC under the
Internal Revenue Code, and as a “business development company” under the
Investment Company Act.

7.12 ERISA Exemptions. Not, and Borrower shall not permit any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.

7.13 Further Assurances. At Borrower’s cost and expense, upon the request of
Administrative Agent, duly execute and deliver or cause to be duly executed and
delivered, to Administrative Agent and Lenders such further instruments,
documents, and certificates, and do and cause to be done such further acts that
may be necessary or advisable in the opinion of Administrative Agent to carry
out more effectively the provisions and purposes of this Agreement and the other
Loan Documents.



      SECTION 8. INFORMATION.

For so long as this Agreement is in effect and thereafter until payment in full
of the Obligations and the termination or expiration of all LCs, unless the
Requisite Lenders (or, if required pursuant to Section 12.5, all Lenders) shall
otherwise consent in the manner set forth in Section 12.5, Borrower shall
furnish to each Lender (or to Administrative Agent if so provided below) at its
Lending Office:

8.1 Quarterly Financial Statements. As soon as available or within 5 days after
the date required to be filed with the Securities and Exchange Commission as
part of Borrower’s periodic reporting and in any event within 50 days after the
close of each of the first, second, and third fiscal quarters of Borrower, the
consolidated balance sheets of Borrower and its Consolidated Subsidiaries as at
the end of each such period and the related consolidated statements of
operations, changes in net assets, and cash flows of Borrower and its
Consolidated Subsidiaries for each such period, setting forth in each case in
comparative form the figures for the corresponding periods of the previous
fiscal year, all of which shall be certified by the chief financial officer of
Borrower, in his or her opinion, to present fairly, in accordance with GAAP, the
consolidated financial position of Borrower and its Consolidated Subsidiaries as
at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).

8.2 Year-End Statements. As soon as available or within 5 days after the date
required to be filed with the Securities and Exchange Commission as part of
Borrower’s periodic reporting and in any event within 95 days after the end of
each fiscal year of Borrower, the consolidated and consolidating balance sheets
of Borrower and its Consolidated Subsidiaries as at the end of such fiscal year
and the related consolidated and (except in the case of the statement of changes
in net assets) consolidating statements of operations, changes in net assets,
and cash flows of Borrower and its Consolidated Subsidiaries for such fiscal
year, setting forth in comparative form the figures as at the end of and for the
previous fiscal year, all of which shall be certified by (a) the chief financial
officer of Borrower, in his or her opinion, to present fairly, in accordance
with GAAP, the financial position of Borrower and its Consolidated Subsidiaries
as at the date thereof and the result of operations for such period and
(b) independent certified public accountants of recognized national standing
acceptable to the Requisite Lenders, whose opinion shall be unqualified and in
scope and substance satisfactory to the Requisite Lenders and who shall have
authorized Borrower to deliver such financial statements and opinion thereon to
Administrative Agent and Lenders pursuant to this Agreement.

8.3 Compliance Certificate; Asset Reports.

(a) At the time the financial statements are furnished pursuant to Sections 8.1
and 8.2, a Compliance Certificate: (i) setting forth in reasonable detail as at
the end of such quarterly accounting period or fiscal year, as the case may be,
the calculations required to establish whether or not Borrower and its
Consolidated Subsidiaries were in compliance with the covenants contained in
Section 9.1, (ii) stating that, to the best of his or her knowledge,
information, and belief, no Default or Event of Default exists, or, if such is
not the case, specifying such Default or Event of Default and its nature, when
it occurred, and whether it is continuing and the steps being taken by Borrower
with respect to such event, condition, or failure. At the time the financial
statements are furnished pursuant to Section 8.2, Borrower will deliver to
Lenders a certificate of the independent accountants performing the audit of
such financial statements acknowledging that Borrower was in compliance with the
financial covenants of Section 9.1, and setting forth the procedures used to
make such determination.

(b) At the time the financial statements are furnished pursuant to Sections 8.1
and 8.2, the following reports with respect to Investments of Borrower and its
Consolidated Subsidiaries, as of the end of such fiscal quarter, in form and
scope acceptable to Administrative Agent:

(i) A consolidated statement of Investments as presented in Borrower’s
consolidated financial statements;

(ii) A report of unrealized and realized gains (losses)(with detail as to
unrealized gains and losses by portfolio company for private finance Investments
and in the aggregate for Commercial Mortgage Loans, and other Investments); and

         
 
  (iii)   A delinquency report of loans over 120 days past-due.
 
       
8.4
  Other Information.  

 
     


(a) Not later than 90 days prior to the last day of each fiscal year of
Borrower, pro forma projected consolidated financial statements for Borrower and
its Consolidated Subsidiaries reflecting the forecasted financial condition and
results of operations of Borrower and its Consolidated Subsidiaries on a
quarterly basis for the next succeeding year, accompanied by calculations
establishing whether or not Borrower would be in compliance on a pro forma basis
with the covenants contained in Section 9.1, in each case in form and detail
reasonably acceptable to Administrative Agent;

(b) Promptly upon receipt thereof, copies of all reports, if any, submitted to
Borrower or its Board of Directors by its independent public accountants,
including, without limitation, any management report;

(c) Within five Business Days of the filing thereof (or of the effectiveness
thereof, in the case of registration statements), copies of all registration
statements (other than the exhibits thereto and any effective registration
statements on Form S-8 or its equivalent), and reports on Forms 10-K, 10-Q, and
8-K (or their equivalents) which Borrower shall file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) or any
national securities exchange;

(d) Promptly upon the mailing thereof to the shareholders of Borrower generally,
copies of all financial statements, reports, and proxy statements so mailed and
promptly upon the issuance thereof copies of all press releases issued by
Borrower;

(e) If and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent, or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer, any Plan, a copy of such notice;
(iv) applies for a waiver of the minimum funding standard under Section 412 of
the Internal Revenue Code, a copy of such application; (v) gives notice of
intent to terminate any Plan under Section 4041(c) of ERISA, a copy of such
notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief financial officer of Borrower setting forth details as
to such occurrence and action, if any, which Borrower or applicable member of
the ERISA Group is required or proposes to take;

(f) To the extent Borrower or any Subsidiary is aware of the same, prompt notice
of the commencement of any proceeding or investigation by or before any
Governmental Authority and any action or proceeding in any court or other
tribunal or before any arbitrator against or in any other way relating adversely
to, or adversely affecting, Borrower or any Subsidiary or any of their
respective properties, assets, or businesses which, if determined or resolved
adversely to such Person, could reasonably be expected to have a Material
Adverse Effect; and prompt notice of the receipt of notice that any United
States income Tax returns of Borrower or any of its Subsidiaries are being
audited;

(g) To the extent not previously delivered to Lenders, a copy of the articles of
incorporation, bylaws, partnership agreement, or other similar organizational
documents of Borrower, any Material Subsidiary, and any amendment thereto, in
each case within five Business Days of the effectiveness thereof;

(h) Prompt notice of any change in the business, assets, liabilities, financial
condition, results of operations, or business prospects of Borrower or any
Subsidiary which has had or could reasonably be expected to have a Material
Adverse Effect,

(i) Prompt notice of the occurrence of any Default or Event of Default or any
event which constitutes or which with the passage of time, the giving of notice,
or otherwise, would constitute a default or event of default by Borrower or any
Subsidiary under any Material Contract to which any such Person is a party or by
which any such Person or any of its respective properties may be bound;

(j) Prompt notice of any order, judgment, or decree in excess of $10,000,000
having been entered against Borrower or any Subsidiary or any of their
respective properties or assets;

(k) Prompt notice, which notice shall, in the case of a Material Subsidiary, be
delivered no later than five Business Days following the occurrence, of the
acquisition, incorporation, or other creation of any Subsidiary, the purpose for
such Subsidiary, the nature of the assets and liabilities thereof, and whether
such Subsidiary is a Material Subsidiary;

(l) At the time the quarterly financial statements are furnished in accordance
with Section 8.1, a list of the Persons who are Material Subsidiaries as of the
date of the balance sheet included in such quarterly financial statements;

(m) Promptly upon entering into any Material Contract after the Agreement Date,
a copy to Administrative Agent of such Material Contract; and

(n) From time to time and promptly upon each request, such data, certificates,
reports, statements, opinions of counsel, documents, or further information
regarding the business, assets, liabilities, financial condition, results of
operations, or business prospects of Borrower or any of its Material
Subsidiaries as Administrative Agent or any Lender may reasonably request.



      SECTION 9. NEGATIVE COVENANTS.

For so long as this Agreement is in effect and thereafter until the payment in
full of the Obligations and the termination or expiration of all LCs, unless the
Requisite Lenders (or, if required pursuant to Section 12.5, all Lenders) shall
otherwise consent in the manner set forth in Section 12.5, Borrower shall not,
directly or indirectly:

9.1 Financial Covenants: Permit:

(a) Ratio of Consolidated Debt to Consolidated Shareholders’ Equity. The ratio
of Consolidated Debt to Consolidated Shareholders’ Equity to exceed 1.50 to 1.00
at the end of any fiscal quarter.

(b) Minimum Consolidated Shareholder’s Equity. Consolidated Shareholders’ Equity
to be less than (i) $1,500,000,000 plus (ii) 75% of the Net Proceeds of all
Equity Issuances effected by Borrower or any of its Consolidated Subsidiaries at
any time after December 31, 2004 (excluding the Net Proceeds of any Equity
Issuance by a Consolidated Subsidiary to a Consolidated Subsidiary or to
Borrower).

(c) Ratio of Adjusted EBIT to Interest Expense. The ratio of the Adjusted EBIT
to Interest Expense of Borrower and its Consolidated Subsidiaries, determined on
a consolidated basis as of the last day of each fiscal quarter for the period of
four successive fiscal quarters ended on such day, to be less than 1.80 to 1.00
at the end of such fiscal quarter.

(d) Priority Debt. The aggregate principal amount of Priority Debt to exceed 25%
of Consolidated Shareholders’ Equity.

(e) Asset Coverage Ratio. The Asset Coverage Ratio to be less than 2.00 to 1.00.

9.2 Interest Rate Agreements. Enter into, or permit any Consolidated Subsidiary
to enter into, any Interest Rate Agreement except in the ordinary course of
business with a nationally recognized financial institution then having an
Investment Grade Rating pursuant to bona fide hedging transactions and not for
speculation.

9.3 Liens; Agreements Regarding Liens; Other Matters.

(a) Create, assume, or incur, or permit or suffer to exist (or permit any
Consolidated Subsidiary to create, incur, assume, or permit or suffer to exist)
any Lien upon any of its assets, including, without limitation, the equity
interests of Borrower or any Subsidiary in their respective Subsidiaries, other
than:

(i) the Permitted Liens;

(ii) Liens securing the Obligations, if any; and

(iii) Liens securing Debt or Interest Rate Agreements (including Liens in
existence on the Effective Date and securing the Debt described on
Schedule 6.1(g)), so long as, at the time of the incurrence of such Debt and
liabilities under Interest Rate Agreements, the Debt and Priority Debt secured
by all such Liens is permitted within the limitations of Section 9.1.

(b) Except for SBA consents that may be required for Allied Investments, L.P.,
create or otherwise cause or suffer to exist or become effective, or permit any
Subsidiary to create or otherwise cause or suffer to exist or become effective,
any consensual encumbrance or restriction of any kind on the ability of any
Subsidiary to: (i) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock or other equity interests owned by Borrower or any
other Subsidiary of Borrower; (ii) pay any Debt owed to Borrower or any other
Subsidiary; (iii) make loans or advances to Borrower or any other Subsidiary; or
(iv) transfer any of its property or assets to Borrower or any other Subsidiary.

(c) Create, incur, assume, or permit to exist, directly or indirectly, or permit
any Consolidated Subsidiary, directly or indirectly, to create, incur, assume,
or permit to exist (upon the happening of a contingency or otherwise) any Lien
(except Liens permitted by Section 9.3(a)) on or with respect to any property
that secures Debt of Borrower or its Consolidated Subsidiaries, including,
without limitation, Debt outstanding under the Senior Notes or the Senior Note
Agreements, unless Borrower makes, or causes to be made, effective provision
whereby the Obligations will be equally and ratably secured with any and all
other Debt of Borrower or its Consolidated Subsidiaries thereby secured;
provided that, such security is granted pursuant to an agreement reasonably
satisfactory to the Requisite Lenders.

9.4 Distributions to Shareholders. If an Event of Default specified in
Section 10.1(a) or Section 10.1(b) occurs and is not cured within ten Business
Days thereafter, if a Default or an Event of Default specified in
Section 10.1(f) or Section 10.1(g) shall have occurred and be continuing, or if
as a result of the occurrence of any other Event of Default the Obligations have
been accelerated pursuant to Section 10.2(a), make (a) any dividend or other
distribution on account of any of its capital stock; (b) any acquisition for
value of any capital stock of Borrower; or (c) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options, or other rights to
acquire any capital stock of Borrower.

9.5 Merger, Consolidation and Sales of Assets.

(a) (i) Enter into, or permit any Consolidated Subsidiary to enter into, any
transaction of merger or consolidation; (ii) liquidate, wind-up, or dissolve
itself (or suffer any liquidation or dissolution) or permit any Consolidated
Subsidiary to do any of the foregoing; (iii) convey, sell, lease, sublease,
transfer, or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, or the
capital stock of or other equity interests in any of its Consolidated
Subsidiaries, in each case whether now owned or hereafter acquired (a “Sale”) or
permit any Consolidated Subsidiary to do any of the foregoing; provided,
however, that, so long as no Default or Event of Default is or would be in
existence at the time of such event or immediately after giving effect thereto:

(A) Any Consolidated Subsidiary may merge or consolidate with or into, or effect
a Sale to, Borrower or any Wholly Owned Subsidiary, so long as (1) in any merger
or consolidation involving Borrower, Borrower shall be the surviving or
continuing corporation and (2) in any merger or consolidation involving a Wholly
Owned Subsidiary (and not Borrower), a Wholly Owned Subsidiary shall be the
surviving or continuing corporation;

(B) In addition to the transactions permitted under clause (E) below, Borrower
may convey, sell, lease, sublease, transfer, or otherwise dispose of, in one
transaction or a series of transactions, its business or assets, or the capital
stock of or other equity interests in any of its Consolidated Subsidiaries, in
each case whether now owned or hereafter acquired, to any of its Consolidated
Subsidiaries, so long as (1) the Book Value of such assets sold (in one or a
series of transactions) in a given fiscal year does not exceed 15% of the total
assets of Borrower determined at the close of the immediately preceding fiscal
year, or (2) the operations of such assets sold generated does not exceed 15% of
the consolidated operating profit of Borrower during the immediately preceding
fiscal year;

(C) A Consolidated Subsidiary may liquidate;

(D) Borrower or any Consolidated Subsidiary may merge or consolidate with any
other corporation, so long as (1) in any merger or consolidation involving
Borrower, Borrower shall be the surviving or continuing corporation and (2) in
any merger or consolidation involving a Wholly Owned Subsidiary (and not
Borrower), a Wholly Owned Subsidiary shall be the surviving or continuing
corporation;

(E) Borrower or any Consolidated Subsidiary may effect a Sale of Investments
(other than Investments in a Consolidated Subsidiary) or Foreclosure Property to
third parties, to any Special Purpose Subsidiary, or (solely with respect to
Foreclosure Property) to any Unrestricted Subsidiary in arm’s length
transactions on a non-recourse basis, so long as the purchaser of such
Investment or Foreclosure Property does not and will not have a claim against or
interest in any other assets of Borrower or any Consolidated Subsidiary to
support the value of the assets so sold or to enhance the creditworthiness of
securities or Debt secured by or evidencing an interest in such assets or in the
holder thereof;

(F) Borrower or any Consolidated Subsidiary may effect a Sale of capital stock
or other equity interests in an Unrestricted Subsidiary to third parties in
arm’s length transactions; and

(G) Borrower or any Consolidated Subsidiary may effect a Sale of Investments
(other than Investments in a Consolidated Subsidiary) in the ordinary course of
business, provided, however, that a portion of the proceeds of such Sale equal
to the cost basis of the assets so sold is reinvested in Investments of Borrower
or any Consolidated Subsidiary in the ordinary course of business.

(b) Permit any Consolidated Subsidiary to issue any voting stock of such
Consolidated Subsidiary except to satisfy the rights of minority shareholders to
receive issuances of stock, which are non-dilutive to Borrower and/or any
Consolidated Subsidiary; provided that, the foregoing restrictions do not apply
to issuances of voting stock to Borrower or to a Wholly Owned Subsidiary or the
issuance of directors’ qualifying shares.

As used in this Section, a sale of assets will be deemed a “substantial part” of
the assets of Borrower and its Consolidated Subsidiaries if (y) the Book Value
of such assets sold (in one or a series of transactions) in a given fiscal year
(except those assets transferred pursuant to clause (B), (E), (F), or (G) above
sold in the ordinary course of business) exceeds 15% of the total assets of
Borrower and its Consolidated Subsidiaries determined at the close of the
immediately preceding fiscal year, or (z) the operations of such assets sold
(except those assets transferred pursuant to clause (B), (E), (F), or (G) above
sold in the ordinary course of business) generated 15% or more of the
consolidated operating profit of Borrower and its Consolidated Subsidiaries
during the immediately preceding fiscal year.

9.6 Fiscal Year. Change its fiscal year from that in effect as of the Agreement
Date.

9.7 Modifications to Material Contracts. Enter into, or permit any Subsidiary to
enter into, any amendment or modification to any Material Contract which could
reasonably be expected to have a Material Adverse Effect or default in the
performance of any obligations of Borrower or any Subsidiary under any Material
Contract or permit any Material Contract to be canceled or terminated prior to
its stated maturity.

9.8 Transactions with Affiliates. Permit to exist or enter into, and will not
permit any of its Subsidiaries to permit to exist or enter into, any transaction
(including the purchase, sale, lease, or exchange of any property or the
rendering of any service) with any Affiliate of Borrower or with any director,
officer, or employee of Borrower, any Subsidiary, or any other Affiliate, except
transactions involving consideration in an aggregate amount for all such
transactions not in excess of $10,000,000 per fiscal year, and transactions in
the ordinary course of, and pursuant to the reasonable requirements of the,
business of Borrower or any of its Subsidiaries and upon fair and reasonable
terms which are no less favorable to Borrower or such Subsidiary than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate.

9.9 Subsidiary Senior Note Guaranty. Permit any Consolidated Subsidiary to
guarantee (including, without limitation, any Subsidiary Senior Note Guaranty)
or assume or agree to become liable in any way, either directly or indirectly,
for any Debt of Borrower or any other Consolidated Subsidiary (other than
(i) guaranties or assumptions of Debt of a Consolidated Subsidiary so long as
such Debt does not constitute Senior Debt and (ii) guaranties of the
Obligations), unless and until Borrower shall first furnish to Administrative
Agent (a) an unconditional Subsidiary Bank Guaranty, (b) an Intercreditor
Agreement, and (c) an opinion of counsel to the effect that such Subsidiary Bank
Guaranty has been duly authorized, executed, and delivered by such Consolidated
Subsidiary and constitutes the legal, valid, and binding obligation of such
Consolidated Subsidiary, enforceable against such Consolidated Subsidiary in
accordance with the terms thereof, and covering such other matters as the
Requisite Lenders may reasonably request.

9.10 Employee Benefit Plans. Engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Internal Revenue Code).

9.11 Payment of Obligation. Borrower shall pay the Obligations in accordance
with the terms and provisions of the Loan Documents. Borrower and its
Consolidated Subsidiaries shall not (a) if an Event of Default shall have
occurred and be continuing, make any voluntary prepayment of principal of, or
interest on, any other Debt (other than the Obligations), whether subordinate to
the Obligations or not or (b) use proceeds from the Loans to make any payment or
prepayment of principal of, or interest on, or sinking fund payment in respect
of any other Debt of Borrower or any of its Subsidiaries.



      SECTION 10. DEFAULT.

10.1 Events of Default. Each of the following shall constitute an Event of
Default, whatever the reason for such event and whether it shall be voluntary or
involuntary or be effected by operation of Applicable Law or pursuant to any
judgment or order of any Governmental Authority:

(a) Default in Payment of Principal. Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration, or otherwise) the
principal of any of the Loans.

(b) Default in Payment of Other Amounts. Borrower shall fail to pay when due any
interest on any of the Loans or any of the other payment Obligations (other than
the principal of any Loan) owing by Borrower under this Agreement or any other
Loan Document and such failure shall continue for a period of three Business
Days after the earlier of (i) the date upon which Borrower obtains knowledge of
such failure or (ii) the date upon which Borrower has received written notice of
such failure from Administrative Agent.

(c) Default in Performance. (i) Borrower shall fail (or, where applicable, shall
fail to cause any Subsidiary) to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed contained in
Sections 7.11, 7.12, 8.4(i), or in Section 9 or (ii) Borrower shall fail (or,
where applicable, shall fail to cause any Subsidiary) to perform or observe any
term, covenant, condition, or agreement contained in this Agreement or any other
Loan Document to which it is a party and not otherwise mentioned in this Section
and in the case of this clause (ii) such failure shall continue for a period of
30 days after the earlier of (x) the date upon which Borrower obtains knowledge
of such failure or (y) the date upon which Borrower has received written notice
of such failure from Administrative Agent.

(d) Misrepresentations. Any written statement, representation, or warranty made
or deemed made by or on behalf of Borrower or any Subsidiary under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished or made or deemed
made by or on behalf of Borrower or any Subsidiary to Administrative Agent or
any Lender in connection with this Agreement or the other Loan Documents, shall
at any time prove to have been incorrect or misleading in any material respect
when furnished or made.

(e) Cross-Default.

(i) Borrower or any Consolidated Subsidiary shall fail to pay when due and
payable the principal of, or interest on, any Debt (other than the Loans) or any
Contingent Obligations having an aggregate outstanding principal amount of
$10,000,000 or more; or

(ii) the maturity of any Debt (other than the Loans) of Borrower or any
Consolidated Subsidiary having an aggregate outstanding principal amount of
$10,000,000 or more shall have (x) been accelerated in accordance with the
provisions of any indenture, contract, or instrument evidencing, providing for
the creation of, or otherwise concerning such Debt or (y) been required to be
prepaid prior to the stated maturity thereof; or

(iii) any other event shall have occurred and be continuing with respect to any
Debt (other than the Loans) of Borrower or any Consolidated Subsidiary having an
aggregate outstanding principal amount of $10,000,000 or more which, with or
without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of such Debt, any trustee or agent acting on behalf of
such holder or holders, or any other Person to accelerate the maturity of any
such Debt or require any such Debt to be prepaid prior to its stated maturity;
or

(iv) the occurrence under any Interest Rate Agreement of a termination date
prior to the stated or contracted termination date as a result of defaults by
Borrower or any Consolidated Subsidiary and the liability of Borrower or any
Consolidated Subsidiary as a result thereof (determined consistently with the
definition of Interest Rate Agreement), individually or in the aggregate, is
greater than $10,000,000.

(f) Voluntary Bankruptcy Proceeding. Borrower, any Consolidated Subsidiary, or
any Other Relevant Subsidiary shall: (i) commence a voluntary case under the
Bankruptcy Code of 1978, as amended or any other federal Debtor Relief Law;
(ii) file a petition seeking to take advantage of any other Debtor Relief Law;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under any Debtor Relief Law or
consent to any proceeding or action described in the immediately following
subsection; (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or similar action for the purpose
of effecting any of the foregoing.

(g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against Borrower, any Consolidated Subsidiary, or any Other Relevant
Subsidiary, in any court of competent jurisdiction seeking: (i) relief under the
Bankruptcy Code of the United States of 1978, as amended or any other Debtor
Relief Laws; or (ii) the appointment of a trustee, receiver custodian,
liquidator or the like of such Person, or of all or any substantial part of the
assets domestic or foreign, of such Person, and such case or proceeding is not
dismissed within 60 days after it is commenced.

(h) Contest of Loan Documents. Borrower or any Subsidiary shall disavow, revoke,
or terminate any Loan Document to which it is a party or shall otherwise
challenge or contest in any action, suit, or proceeding in any court or before
any Governmental Authority the validity or enforceability of this Agreement, any
Note, or any other Loan Document. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect.

(i) Judgment. A judgment or order for the payment of money shall be entered
against Borrower or any Consolidated Subsidiary by any court or other tribunal
which exceeds, individually or together with all other such judgments or orders
entered against Borrower and its Consolidated Subsidiaries, $10,000,000 in
amount (or which shall otherwise have a Material Adverse Effect) and such
judgment or order shall continue unpaid for a period of 30 days without being
stayed or dismissed through appropriate appellate proceedings.

(j) Attachment. A warrant, writ of attachment, execution, or similar process
shall be issued against any property of Borrower or any Consolidated Subsidiary
which exceeds, individually or together with all other such warrants, writs,
executions, and processes, $10,000,000 in amount and such warrant, writ,
execution, or process shall not be discharged, vacated, stayed, or bonded for a
period of 30 days; provided, however, that if a bond has been issued in favor of
the claimant or other Person obtaining such warrant, writ, execution, or
process, the issuer of such bond shall execute a waiver or subordination
agreement in form and substance satisfactory to Administrative Agent pursuant to
which the issuer of such bond subordinates its right of reimbursement,
contribution, or subrogation to the Obligations and waives or subordinates any
Lien it may have on the assets of Borrower or any of its Consolidated
Subsidiaries.

(k) ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $15,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $15,000,000.

(l) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

(m) Change of Control.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 25% of the total voting power of the then outstanding
voting stock of Borrower; or

(ii) During any twelve-month period (commencing on or after the Agreement Date),
a majority of the Board of Directors of Borrower shall no longer be composed of
individuals (A) who were members of such Board of Directors on the first date of
such period, (B) whose election or nomination to such Board of Directors was
approved by individuals referred to in clause (A) above constituting at the time
of such election or nomination at least a majority of such Board of Directors,
or (C) whose election or nomination to such Board of Directors was approved by
individuals referred to in clauses (A) and (B) above constituting at the time of
such election or nomination at least a majority of such Board of Directors.

(n) Dissolution. Any order, judgment, or decree is entered against Borrower, any
Material Subsidiary, or any Other Relevant Subsidiary decreeing the dissolution
or split up of such Person, and such order remains undischarged or unstayed for
a period in excess of 30 days.

(o) Payment of Certain Other Agreements. The payment directly or indirectly
(including, without limitation, any payment in respect of any sinking fund,
defeasance, or redemption) by Borrower or any of its Consolidated Subsidiaries
of any Debt, including without limitation, the Senior Notes, in a manner or at a
time during which such payment is not permitted under the terms of the Loan
Documents, or under any instrument or document evidencing or creating such Debt.

(p) LCs. LC Issuer shall have been served with, or becomes otherwise subject to,
a court order, injunction, or other process or decree restraining or seeking to
restrain it from paying any drafts under any LC and either (i) there has been a
draft under such LC which LC Issuer would otherwise be obligated to pay and
Borrower has refused to reimburse LC Issuer for such payment or (ii) the
expiration date of such LC has occurred but the right of any beneficiary
thereunder to draw under such LC has been extended past the expiration date in
connection with the pendency of the related court action or proceeding and
Borrower has failed to deposit with Administrative Agent cash collateral in an
amount equal to the maximum drawing which could be made under such LC.

10.2 Remedies Upon Event of Default. Upon the occurrence of an Event of Default
the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1(f) or 10.1(g), (A) the entire unpaid balance of the Obligations of
Borrower under the Loan Documents shall become immediately and automatically due
and payable by Borrower without presentment, demand, protest, or other notice of
any kind, all of which are expressly waived by Borrower and Borrower shall be
required to provide cash collateral in an amount equal to 100% of the LC
Exposure then existing in accordance with Section 2.3(h) and (B) each of the
Commitments (including the Swing Line Commitment and LC Commitment) and the
obligation of Lenders to make Loans and the obligation of LC Issuer to issue LCs
shall immediately and automatically terminate;

(ii) Optional. If any other Event of Default shall have occurred and be
continuing, Administrative Agent may, and at the direction of the Requisite
Lenders shall (subject to the terms of Section 11): (A) declare the entire
unpaid balance of the Obligations under the Loan Documents, or any part thereof,
immediately due and payable; whereupon the same shall immediately become due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by Borrower, (B) demand Borrower to provide cash
collateral in an amount equal to 100% of the LC Exposure then existing in
accordance with Section 2.3(h), and (C) terminate the Commitments (including the
Swing Line Commitment and the LC Commitment) and the obligation of Lenders to
make Loans hereunder and the obligation of LC Issuer to issue LCs hereunder.

(b) Loan Documents. The Requisite Lenders may direct Administrative Agent to,
and Administrative Agent if so directed shall (subject to the terms of
Section 11), exercise any and all of its rights under any and all of the other
Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct Administrative Agent to,
and Administrative Agent if so directed shall, exercise all other rights and
remedies it may have under any Applicable Law, including without limitation,
(i) reduce any claim to judgment; (ii) to the extent permitted by Applicable
Law, exercise (or request each Lender to, and each Lender shall be entitled to,
exercise) the rights of offset or banker’s Lien against the interest of Borrower
and each Consolidated Subsidiary in and to every account (other than special
accounts, trust accounts, or escrow accounts maintained by Borrower in a
fiduciary capacity or as an agent for unrelated third parties) and other
property of Borrower and each Consolidated Subsidiary which are in the
possession of Administrative Agent or any Lender to the extent of the full
amount of the Obligations (to the extent permitted by Applicable Law, Borrower
and each Consolidated Subsidiary being deemed directly obligated to each Lender
in the full amount of the Obligations for such purposes); and (iii) exercise any
and all other legal or equitable rights afforded by the Loan Documents, the
Applicable Laws of the State of New York, or any other applicable jurisdiction
as Administrative Agent shall deem appropriate, or otherwise, including, but not
limited to, the right to bring suit or other proceedings before any Governmental
Authority either for specific performance of any covenant or condition contained
in any of the Loan Documents or in aid of the exercise of any right granted to
Administrative Agent or any Lender in any of the Loan Documents.

10.3 Remedies Upon Certain Defaults. Upon the occurrence of a Default specified
in Sections 10.1(f) or 10.1(g), the Commitments (including the Swing Line
Commitment and the LC Commitment) shall immediately and automatically terminate.

10.4 Allocation of Proceeds. If a Default or Event of Default shall have
occurred and be continuing, all payments received by Administrative Agent, LC
Issuer, Swing Line Lender, or any Lender under any of the Loan Documents, in
respect of any principal of or interest on the Obligations or any other amounts
payable by Borrower hereunder or thereunder (including proceeds from the
exercise of any rights), shall be applied by Administrative Agent in the
following order and priority:

(a) Amounts due to Administrative Agent in respect of Fees and any expenses due
under Section 12.2;

(b) Amounts due to LC Issuer and Lenders in respect of Fees and any expenses due
under Section 12.2;

(c) Payments of interest on the Revolving Loans and the Swing Line Loans to be
applied for the ratable benefit of Lenders, Swing Line Lender, and any
participating Lenders under the Swing Line Subfacility pursuant to
Section 2.2(c);

(d) Payment of all unpaid reimbursement obligations with respect to any LCs
issued pursuant to the Agreement which are due and payable and which remain
unfunded by any Loan, provided that, such payments shall be allocated ratably
among LC Issuer and Lenders which have funded their participations in such LC;

(e) Payments of outstanding Swing Principal Debt; provided that, such payments
shall be made solely to Swing Line Lender, unless Lenders have funded
participations in the Swing Principal Debt in accordance with Section 2.2(c), in
which case such payment shall be allocated pro rata among Swing Line Lender and
the participating Lenders;

(f) Payments of principal outstanding under the Revolving Loans, to be applied
for the ratable benefit of Lenders;

(g) As a deposit with Administrative Agent (for the benefit of LC Issuer and
Lenders which have purchased participations in any outstanding LC), as security
for, and to provide for the payment of, any reimbursement obligations, if any,
thereafter arising with respect to any issued and outstanding LCs issued
pursuant to the Agreement;

(h) Amounts due to Administrative Agent and Lenders pursuant to Section 12.8;

(i) Payments of all other amounts due under any of the Loan Documents, if any,
to be applied for the ratable benefit of Lenders; and

(j) Any amount remaining after application as provided above, shall be paid to
Borrower or whomever else may be legally entitled thereto.

10.5 Performance by Administrative Agent. If Borrower shall fail to perform any
covenant, duty, or agreement contained in any of the Loan Documents,
Administrative Agent may perform or attempt to perform such covenant, duty, or
agreement on behalf of Borrower after the expiration of any cure or grace
periods set forth herein. In such event, Borrower shall, at the request of
Administrative Agent, promptly pay any amount reasonably expended by
Administrative Agent in such performance or attempted performance to
Administrative Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither Administrative Agent nor any Lender shall have any
liability or responsibility whatsoever for the performance of any obligation of
Borrower under this Agreement or any other Loan Document.

10.6 Rights Cumulative. The rights and remedies of Administrative Agent and
Lenders under this Agreement and each of the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law.

10.7 Company Waivers. To the extent permitted by Applicable Law, Borrower and
each Subsidiary Bank Guarantor, if any, hereby waive presentment and demand for
payment, protest, notice of intention to accelerate, notice of acceleration, and
notice of protest and nonpayment, and agree that their respective liability with
respect to the Obligations (or any part thereof) shall not be affected by any
renewal or extension in the time of payment of the Obligations (or any part
thereof), by any indulgence, or by any release or change in any security for the
payment of the Obligations (or any part thereof).

10.8 Delegation of Duties and Rights. Lenders and Administrative Agent may
perform any of their duties or exercise any of their rights under the Loan
Documents by or through their respective representatives.

10.9 Not in Control. Nothing in any Loan Document shall, or shall be deemed to
(a) give Administrative Agent or any Lender the right to exercise control over
the assets (including real property), affairs, or management of Borrower or any
Subsidiary, (b) preclude or interfere with compliance by Borrower or any
Subsidiary with any Applicable Law, or (c) require any act or omission by
Borrower or any Subsidiary that may be harmful to Persons or property. Any
“Material Adverse Effect” or other materiality qualifier in any representation,
warranty, covenant, or other provision of any Loan Document is included for
credit documentation purposes only and shall not, and shall not be deemed to,
mean that Administrative Agent or any Lender acquiesces in any non-compliance by
Borrower or any Subsidiary with any Applicable Law or document, or that
Administrative Agent or any Lender does not expect Borrower or any Subsidiary to
promptly, diligently, and continuously carry out all appropriate removal,
remediation, and termination activities required or appropriate in accordance
with all Environmental Laws. Administrative Agent and Lenders have no fiduciary
relationship with or fiduciary duty to Borrower or any Subsidiary arising out of
or in connection with the Loan Documents, and the relationship between
Administrative Agent and Lenders, on the one hand, and Borrower and its
Subsidiaries, on the other hand, in connection with the Loan Documents is solely
that of debtor and creditor. The power of Administrative Agent and Lenders under
the Loan Documents is limited to the rights provided in the Loan Documents,
which rights exist solely to assure payment and performance of the Obligations
and may be exercised in a manner calculated by Administrative Agent and Lenders
in their respective good faith business judgment.

10.10 Course of Dealing. The acceptance by Administrative Agent or Lenders at
any time and from time to time of partial payment on the Obligations shall not
be deemed to be a waiver of any Default then existing. No waiver by
Administrative Agent, Requisite Lenders, or Lenders of any Default shall be
deemed to be a waiver of any other then-existing or subsequent Default. No delay
or omission by Administrative Agent, Requisite Lenders, or Lenders in exercising
any right under the Loan Documents shall impair such right or be construed as a
waiver thereof or any acquiescence therein, nor shall any single or partial
exercise of any such right preclude other or further exercise thereof, or the
exercise of any other right under the Loan Documents or otherwise.

10.11 Cumulative Rights. All rights available to Administrative Agent and
Lenders under the Loan Documents are cumulative of and in addition to all other
rights granted to Administrative Agent and Lenders at law or in equity, whether
or not the Obligations are due and payable and whether or not Administrative
Agent or Lenders have instituted any suit for collection, foreclosure, or other
action in connection with the Loan Documents.



      SECTION 11. AGREEMENT AMONG LENDERS.

11.1 Appointment, and Authority. Each Lender and LC Issuer hereby irrevocably
appoints Bank of America to act on its behalf as Administrative Agent hereunder
and under the other Loan Documents and authorizes Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
are solely for the benefit of Administrative Agent, Lenders and LC Issuer, and
Borrower shall not have rights as a third party beneficiary of any of such
provisions.

11.2 Rights as a Lender. The Person serving as Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Administrative Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not Administrative Agent hereunder and without any duty to account
therefor to Lenders.

11.3 Exculpatory Provisions. Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of Lenders as shall be expressly provided for herein
or in the other Loan Documents), provided that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Document or Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Requisite Lenders (or such other
number or percentage of Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 12.5 and 10.2) or (ii) in the absence of its own gross
negligence or willful misconduct. Administrative Agent shall be deemed not to
have knowledge of any Default or Event of Default unless and until notice
describing such Default is given to Administrative Agent by Borrower, a Lender
or LC Issuer.

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default , (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Section 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to
Administrative Agent.

11.4 Reliance by Administrative Agent. Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of an LC, that by its terms must be fulfilled to the
satisfaction of a Lender or LC Issuer, Administrative Agent may presume that
such condition is satisfactory to such Lender or LC Issuer unless Administrative
Agent shall have received notice to the contrary from such Lender or LC Issuer
prior to the making of such Loan or the issuance of such LC. Administrative
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

11.5 Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Section shall apply to any
such sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

11.6 Resignation of Administrative Agent. Administrative Agent may at any time
give notice of its resignation to Lenders, LC Issuer and Borrower. Upon receipt
of any such notice of resignation, the Requisite Lenders shall have the right,
in consultation with Borrower, to appoint a successor, which shall be a bank
with a minimum combined capital and surplus of $500,000,000 with an office in
the United States, or an Affiliate of any such bank with an office in the United
States; provided that, so long as no Default or Event of Default has occurred or
is continuing, such appointment of a successor administrative agent will be
subject to approval by Borrower, which approval shall not be unreasonably
withheld, conditioned, or delayed, and any such request for approval shall be
deemed granted on the fifth Business Day after Borrower’s receipt of such
request for approval if Borrower has not responded. If no such successor shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent, after consulting
with Borrower, may on behalf of Lenders and LC Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if Administrative Agent shall notify Borrower and Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by Administrative Agent on behalf of Lenders or LC
Issuer under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through Administrative Agent shall
instead be made by or to each Lender and LC Issuer directly, until such time as
the Requisite Lenders appoint a successor Administrative Agent as provided for
above in this Section 11.6. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Borrower to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Section 11 and Sections 12.2 and 12.8 shall continue in effect for the benefit
of such retiring Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as LC Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring LC Issuer and Swing Line
Lender, (b) the retiring LC Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor LC Issuer shall issue letters of credit in
substitution for each LC, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring LC Issuer to effectively
assume the obligations of the retiring LC Issuer with respect to such LC.

11.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and LC
Issuer acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
LC Issuer also acknowledges that it will, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

11.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Book Manager, Arrangers, Syndication Agent, Documentation Agent, or
Managing Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as Administrative Agent, a Lender or LC Issuer
hereunder.

11.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
Borrower, Administrative Agent (irrespective of whether the principal of any
Loan or LC Exposure shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposures and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of Lenders, LC Issuer and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lenders, LC Issuer and Administrative
Agent and their respective agents and counsel and all other amounts due Lenders,
LC Issuer and Administrative Agent under Sections 3.8 and 12.2) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and LC Issuer to make such payments to Administrative Agent and, in
the event that Administrative Agent shall consent to the making of such payments
directly to Lenders and LC Issuer, to pay to Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent under Sections 3.8 and 12.2.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or LC Issuer
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

      SECTION 12.MISCELLANEOUS.

 
     

 
   
12.1
  Notices.
 
   

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed, or
delivered to the applicable address, facsimile number, or (subject to clause (b)
below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows (or, as to each party at such other
address as shall be designated by such party in a written notice to the other
parties delivered in compliance with this Section 12.1):

(i) If to Borrower:

     
Allied Capital Corporation
1919 Pennsylvania Avenue, N.W.
Washington, DC 20006-3434
 



 
    Attention: Kelly A. Anderson, Treasurer

 
   
Telephone/Telecopy:
  (202) 973-6328

In the case of any notice provided under Section 10 of this Agreement, with a
copy to:

Allied Capital Corporation

1919 Pennsylvania Avenue, N.W.

Washington, DC 20006-3434

Attention: Suzanne V. Sparrow, Executive Vice President and Chief Compliance
Officer

                 
 
  Telephone/Telecopy:(202) 973-6340
        (ii)   If to Administrative Agent, LC Issuer, and Swing Line Lender:

 
  Bank of America, N.A.
       
 
  Agency Management
       
 
  CA5-701-05-19
       
 
  1455 Market Street        
 
  San Francisco, CA 94103
       
 
  Attention:
  Joan Mok

 
  Telecopy:
    415-503-5085  
 
  Telephone:
    415-436-3496  
 
  Email:
  joan.mok@bankofamerica.com


with a copy to:

     
Bank of America, N.A.
 

 
    901 Main Street, 66th Floor

 
   
Dallas, Texas 75202
Attention:
Telecopy:
Telephone:
 
Jason Cassity
(214) 209-0528
(214) 209-0604

(iii) If to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to Lenders and
LC Issuer hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Lender or LC Issuer pursuant to Section 2 if such Lender or LC
Issuer, as applicable, has notified Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Administrative
Agent or Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM (AS DEFINED BELOW) IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS.
NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. For the purposes of
this Section, “Platform” means IntraLinks or another similar electronic system.
In no event shall Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to Borrower, any Lender,
LC Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of
Borrower’s or Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to Borrower, any Lender, LC Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of Borrower, Administrative Agent, LC Issuer
and the Swing Line Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to Borrower,
Administrative Agent, LC Issuer and the Swing Line Lender. In addition, each
Lender agrees to notify Administrative Agent from time to time to ensure that
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

(e) Reliance by Administrative Agent, LC Issuer and Lenders. Administrative
Agent, LC Issuer, and Lenders shall be entitled to rely and act upon any notices
(including telephonic Notices of Borrowing) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify Administrative
Agent, LC Issuer, each Lender, and the Related Parties of each of them from all
losses, costs, expenses, and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower.
Notwithstanding the foregoing, nothing contained in this Section 12.1(e) shall
exculpate Administrative Agent, LC Issuer, any Lender, or any Related Party of
any of them from its gross negligence or willful misconduct or require Borrower
to indemnify Administrative Agent, LC Issuer, or any Lender or any Related Party
of any of them to the extent that the losses, costs, expenses, and liabilities
referred to in the preceding sentence are determined by a court of competent
jurisdiction to have resulted from such Person’s own gross negligence or willful
misconduct. All telephonic notices to and other communications with
Administrative Agent may be recorded by Administrative Agent, and each of the
parties hereto hereby consents to such recording.

12.2 Expenses.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Administrative Agent),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by LC Issuer in connection with the issuance,
amendment, renewal or extension of any LC or any demand for payment thereunder
and (iii) all out-of-pocket expenses incurred by Administrative Agent, any
Lender, or LC Issuer (including the fees, charges and disbursements of any
counsel for Administrative Agent, any Lender, or LC Issuer, in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or LCs issued hereunder, including all
such out-of-pocket expenses incurred during any workout or restructuring or
negotiations related thereto in respect of such Loans or LCs.

(b) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) of this
Section 12.2 to be paid by it to Administrative Agent (or any sub-agent
thereof), LC Issuer, or any Related Party of any of the foregoing, each Lender
severally agrees to pay to Administrative Agent (or any such sub-agent), LC
Issuer, or such Related Party, as the case may be, such Lender’s Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability, or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent) or LC Issuer in its capacity as such, or against
any Related Party of any of the foregoing acting for Administrative Agent (or
any such sub-agent) or LC Issuer in connection with such capacity. The
obligations of Lenders under this subsection (b) are subject to the provisions
of Section 3.6.

(c) Payments. All amounts payable under this Section shall be due 30 days after
demand or invoicing therefor.

(d) Survival. The agreements in this Section shall survive the resignation of
Administrative Agent and LC Issuer, the replacement of any Lender, the
termination of the aggregate Commitments, and the repayment, satisfaction or
discharge of all the other Obligations.

12.3 Jurisdiction; Consent to Service of Process; Waiver of Jury Trial.

(a) Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against
Borrower or its properties in the courts of any jurisdiction.

(b) Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Borrower and each other party hereto consents to service of process in the
manner provided for notices in Section 12.1(a). Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

(d) Each party hereto hereby irrevocably waives, to the fullest extent permitted
by Applicable Law, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this agreement
or any other loan document or the transactions contemplated hereby or thereby
(whether based on contract, tort or any other theory). Each party hereto
(a) certifies that no representative, agent or attorney of any other person has
represented, expressly or otherwise, that such other person would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
agreement and the other loan documents by, among other things, the mutual
waivers and certifications in this section.

12.4 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of Administrative Agent and each Lender and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent, LC
Issuer and Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in the LC Subfacility and in
the Swing Line Loans) at the time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of Administrative
Agent and, so long as no Event of Default has occurred and is continuing,
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of Swing Line Loans;

(iii) any assignment of a Commitment must be approved by Administrative Agent,
LC Issuer, and the Swing Line Lender unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); provided that, each such consent
shall not be unreasonably withheld or delayed; and

(iv) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee in the amount, if any, required as set forth on Schedule 12.4, and the
Eligible Assignee, if it shall not be a Lender, shall deliver to Administrative
Agent an Administrative Questionnaire.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.3(i), 4.1, 4.5, 4.6, and 12.8 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower, shall maintain at Administrative Agent’s office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of Lenders, and the Commitments of, and principal
amounts of Revolving Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive as to the identity of the Lenders and their respective Commitments,
and Borrower, Administrative Agent and Lenders may treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Borrower, any Lender, or LC Issuer
at any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or substantive
change to the Loan Documents is pending, any Lender may request and receive from
Administrative Agent a copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person or Borrower or any of Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in the
LC Subfacility and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, Administrative Agent,
Lenders and LC Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification which decreases the amount of
principal of, or the rate at which interest is payable on such Loans or Note,
extends any scheduled principal payment date or date fixed for the payment of
interest on such Loans or Note, or extends the Commitment of such Lender in a
manner that affects such Participant.. Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 4.1, 4.5 and 4.6 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 3.4 as though it were a Lender, provided such Participant
agrees to be subject to Section 3.3 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 4.1, 4.5 or 4.6 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.6 unless Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 4.6(d) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as LC Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon 30 days’ notice to Borrower and Lenders,
resign as LC Issuer and/or (ii) upon 30 days’ notice to Borrower, resign as
Swing Line Lender. In the event of any such resignation as LC Issuer or Swing
Line Lender, Borrower shall be entitled to appoint from among Lenders (subject
to the consent of the Lender so appointed) a successor LC Issuer or Swing Line
Lender hereunder; provided, however, that no failure by Borrower to appoint any
such successor shall affect the resignation of Bank of America as LC Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as LC Issuer,
it shall retain all the rights, powers, privileges and duties of LC Issuer
hereunder with respect to all LCs outstanding as of the effective date of its
resignation as LC Issuer and all LC Exposure with respect thereto (including the
right to require Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.3. If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.2(c). Upon the appointment of
a successor LC Issuer and/or Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring LC Issuer or Swing Line Lender, as the case may be, and (b) the
successor LC Issuer shall issue letters of credit in substitution for each LC,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such LC.

12.5 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by Borrower or any
other Subsidiary Bank Guarantor therefrom, shall be effective unless in writing
signed by the Requisite Lenders and Borrower or the applicable Subsidiary Bank
Guarantor, as the case may be, and acknowledged by Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, notwithstanding the
foregoing, with respect to any amendment effecting an increase in the Commitment
pursuant to Section 2.13, such amendment shall be executed only by Borrower,
Administrative Agent, and the particular existing Lender increasing its
Commitment or any new Lender being added pursuant to Section 2.13; provided
further, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 5.1(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.2 without the written consent of such Lender;

(c) postpone the Termination Date, the LC Expiration Date, or any date fixed by
this Agreement or any other Loan Document for any payment (other than
prepayments) of principal, interest, reimbursement obligations with respect to
any LC, fees or other amounts due to Lenders (or any of them) hereunder or under
any other Loan Document, without the written consent of each Lender directly
affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or reimbursement obligations with respect to any LC, or (subject to clause
(iv) below in this Section 12.5) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender;
provided, however, that only the consent of the Requisite Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of Borrower to pay interest or LC Fees at the Default Rate;

(e) change Section 3.2 or Section 10.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender;

(f) change any provision of this Section or the definition of “Requisite
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender, or

(g) release any Subsidiary Bank Guarantor from any Subsidiary Bank Guaranty,
without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by LC Issuer in addition to the Lenders required above,
affect the rights or duties of LC Issuer under this Agreement or any Loan
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by Swing Line
Lender in addition to the Lenders required above, affect the rights or duties of
Swing Line Lender under this Agreement; (iii) no amendment, waiver or consent
shall, unless in writing and signed by Administrative Agent in addition to the
Lenders required above, affect the rights or duties of Administrative Agent
under this Agreement or any other Loan Document; and (iv) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver, or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

12.6 Nonliability of Agent and Lenders. The relationship between Borrower and
Lenders and Administrative Agent shall be solely that of borrower and lender.
Administrative Agent and Lenders shall have no fiduciary responsibilities to
Borrower; and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by Administrative Agent or
any Lender to any Lender, Borrower, or any Subsidiary. Neither Administrative
Agent nor any Lender undertakes any responsibility to Borrower to review or
inform Borrower of any matter in connection with any phase of Borrower’s
business or operations.

12.7 Confidentiality. Each of Administrative Agent, LC Issuer, Swing Line
Lender, and Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees, and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any regulatory authority; (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any direct or indirect contractual counterparty or prospective
counterparty (or such contractual counterparty’s or prospective counterparty’s
professional advisor) to any credit derivative transaction relating to
obligations of Borrower; (g) with the consent of Borrower; (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to Administrative Agent, LC
Issuer, Swing Line Lender, or any Lender on a nonconfidential basis from a
source other than Borrower; or (i) to the National Association of Insurance
Commissioners or any other similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s or its
affiliates’ investment portfolio in connection with ratings issued with respect
to such Lender or its affiliates.

For the purposes of this Section, “Information” means all information received
from Borrower relating to Borrower or its business, other than any such
information that is available to Administrative Agent, LC Issuer, Swing Line
Lender, or any Lender on a nonconfidential basis prior to disclosure by
Borrower; provided that, in the case of information received from Borrower after
the date hereof, such information is clearly identified in writing at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Each of Administrative Agent,
Lenders and LC Issuer acknowledges that (a) the Information may include material
non-public information concerning Borrower or a Subsidiary, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with Applicable Law, including federal and state
securities laws.

12.8 INDEMNIFICATION.

(a) Whether or not the transactions contemplated hereby are consummated,
Borrower agrees to indemnify and hold harmless, Administrative Agent (and any
sub-agent thereof), Arranger, LC Issuer, Swing Line Lender, each Lender, and the
Related Parties of any of the foregoing Persons (each such Person being called
an “Indemnified Party”) from and against any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses, and disbursements (including, without limitation, Attorney Costs) that
may be incurred by or asserted or awarded against any Indemnified Party, by any
third party in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation,
litigation, or proceeding or preparation of defense in connection therewith)
(a) the execution, delivery, enforcement, performance, or administration of any
Loan Document or any other agreement, letter, or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan, or LC or the use or
proposed use of the proceeds therefrom (including any refusal by LC Issuer to
honor a demand for payment under an LC if the documents presented in connection
with such demand do not strictly comply with the terms of such LC), (c) any
actual or alleged presence or release of hazardous materials on or from any
property owned or operated by borrower or any of its subsidiaries or any
environmental liability related in any way to borrower or any of its
subsidiaries, or (d) any actual or prospective claim, litigation, investigation,
or proceeding relating to any of the foregoing, whether based on contract, tort,
or any other theory and regardless of whether any Indemnified Party is a party
thereto, IN all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory, or sole negligence of the indemnified
party; provided that such indemnity shall not, as to any Indemnified Party, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses, or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. All amounts due under this Section 12.8 shall
be payable within ten Business Days after demand therefor.

(b) to the fullest extent permitted by Applicable Law, Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this agreement and any other Loan document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
of LC or the use of the proceeds thereof.

(c) Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and Obligations of Borrower contained in this
Section 12.8 shall survive the payment in full of the Loans and all other
amounts payable under this Agreement.

12.9 Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective only to the extent of such prohibition or unenforceability
without invalidating the remainder of such provision or the remaining provisions
or affecting the validity or enforceability of such provision in any other
jurisdiction.

12.10 Governing Law. The Loan Documents have been entered into pursuant to
Section 5-1401 of the New York General Obligations Law, and the laws of the
State of New York and of the United States of America shall govern the rights
and duties of the parties to the Loan Documents and the validity, construction,
enforcement, and interpretation of the Loan Documents.

12.11 Counterparts. This Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all of which counterparts together
shall constitute but one and the same instrument.

12.12 Entirety. The rights and Obligations of Borrower and its Subsidiaries,
Lenders, and Administrative Agent shall be determined solely from written
agreements, documents, and instruments, and any prior oral agreements between
such parties are superseded by and merged into such writings. This Agreement (as
amended in writing from time to time) and the other written Loan Documents
executed by Borrower or any of its Subsidiaries, any Lender, and/or
Administrative Agent, (together with all commitment letters and fee letters only
as they relate to the payment of fees after the Closing Date) represent the
final agreement between Borrower and its Subsidiaries, Lenders, and
Administrative Agent, and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements by such parties. There are no
unwritten oral agreements between such parties.

12.13 Construction. Administrative Agent, Borrower, and each Lender acknowledge
that each of them has had the benefit of legal counsel of its own choice and has
been afforded an opportunity to review this Agreement and the other Loan
Documents with its legal counsel and that this Agreement and the other Loan
Documents shall be construed as if jointly drafted by Administrative Agent, the
other Agents, Borrower, and each Lender.

12.14 Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. The obligations of Borrower and each Subsidiary under the Loan
Documents shall remain in full force and effect until termination of the
Commitments and payment in full of the Loans and of all interest, fees, and
other amounts of the Obligations then due and owing (and termination or
expiration of all outstanding LCs, if any, unless Administrative Agent shall
otherwise consent with the approval of Requisite Lenders), except that
Sections 2.3(i), 4, 11, and 12, and any other provisions under the Loan
Documents expressly intended to survive by the terms hereof or by the terms of
the applicable Loan Documents, shall survive such termination. If at any time
any payment of the principal of or interest on the Obligations or any other
amount payable by Borrower or its Subsidiaries under any Loan Document is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of such entity or otherwise, the obligations of
such entity under the Loan Documents with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

12.15 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any Lender, or Administrative Agent
or any Lender exercises its right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any receivership, liquidation, or
bankruptcy proceeding or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by Administrative Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.

12.16 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act.

12.17 Termination of Obligation Under Existing Agreement The parties hereto
agree that, on the Effective Date, after all conditions precedent set forth in
Section 5.1 have been satisfied or waived: (a) payment of all “Obligations” and
the “Commitments” of any Lender (as such terms are defined in the Existing
Agreement) shall be deemed terminated and the related “Loan Documents” (as
defined in the Existing Agreement) shall be of no further force and effect,
except that Sections 4, 11, and 12 of the Existing Agreement, and any other
provisions under the Existing Agreement expressly intended to survive by the
terms thereof, shall survive such termination; and (b) the Notes issued pursuant
to the Existing Agreement, if any, shall be returned to Borrower promptly after
the Effective Date, marked “paid.”

REMAINDER OF PAGE INTENTIONALLY BLANK.
SIGNATURE PAGES FOLLOW

4

Signature Page to that certain Credit Agreement dated as of the date first
stated above, among Allied Capital Corporation, as Borrower, Bank of America,
N.A., as Administrative Agent, and certain other Agents and Lenders named
therein.

         
ALLIED CAPITAL CORPORATION, as Borrower
  BANK OF AMERICA, N.A., as Administrative Agent and
By: /s/ Kelly A. Anderson
  as a Lender

—
  By: /s/ Shelly K. Harper

Kelly A. Anderson, Executive Vice
    —  
President and Treasurer
  Shelly K. Harper, Senior Vice President

 
  CALYON NEW YORK BRANCH, as a Lender
 
  By: /s/ Sebastian Rocco

BRANCH BANKING AND TRUST COMPANY, as a Lender
  Sebastian Rocco, Managing Director

By: /s/ James E. Davis
  By: /s/ William S. Denton

 
       
James E. Davis, Senior Vice President
  William S. Denton, Managing Director

CHEVY CHASE BANK, F.S.B., as a Lender
  CITIBANK, N.A., as a Lender
By: /s/ Dory Halati
  By: /s/ Peter J. McGovern

 
       
Dory Halati, Vice President
  Peter J. McGovern, Director

COMMERZBANK AKTIENGESELLSCHAFT NEW YORK AND GRAND CAYMAN BRANCHES, as a Lender
  DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By: /s/ Maureen A. Carson
  By: /s/ Gayma Z. Shivnarain

 
       
Maureen A. Carson, Assistant Treasurer
  Gayma Z. Shivnarain, Director

By: /s/ Gerard A. Araw
  By: /s/ Kathleen Bowers

 
       
Gerard A. Araw, Assistant Treasurer
  Kathleen Bowers, Director

FIRSTRUST BANK, as a Lender
  HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
By: /s/ Kent Nelson
  By: /s/ Michael P. Behuniak

 
       
Kent Nelson, Senior Vice President
  Michael P. Behuniak, Vice President


5

      JPMORGAN CHASE BANK, N.A., as a Lender LASALLE BANK NATIONAL ASSOCIATION,
as a Lender By: /s/ Christine Herrick By: /s/ Ryan De Witte { Christine Herrick,
Vice President Ryan De Witte, Vice President MERCANTILE-SAFE DEPOSIT & TRUST
COMPANY, as a MANUFACTURERS & TRADERS TRUST CO., as a Lender Lender } By: /s/
Ann E. Silverman By: /s/ Guy E. Johnson { Ann E. Silverman, Banking Officer Guy
E. Johnson, Senior Vice President MERRILL LYNCH BANK USA, as a Lender PNC BANK
N.A., as a Lender By: /s/ Derek Befus By: /s/ Michael J. Elehwany { Derek Befus,
Vice President Michael J. Elehwany, Vice President UNION BANK OF CALIFORNIA,
N.A., as a Lender WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender By: /s/
Robert Leeper By: /s/ Grainne Pergolini { Robert Leeper, Senior Vice President
Grainne Pergolini, Vice President WESTLB AG, NEW YORK BRANCH, as a Lender By:
/s/ Gavin Rees { Gavin Rees, Director By: /s/ David Sellers David Sellers,
Executive Director JPMORGAN CHASE BANK, N.A., as a Lender     LASALLE BANK
NATIONAL ASSOCIATION, as a Lender By: /s/ Christine Herrick     By: /s/ Ryan De
Witte Christine Herrick, Vice President     Ryan De Witte, Vice President      
    MERCANTILE-SAFE DEPOSIT & TRUST COMPANY, as a MANUFACTURERS & TRADERS TRUST
CO., as a Lender     Lender By: /s/ Ann E. Silverman     By: /s/ Guy E. Johnson
Ann E. Silverman, Banking Officer     Guy E. Johnson, Senior Vice President
MERRILL LYNCH BANK USA, as a Lender     PNC BANK N.A., as a Lender By: /s/ Derek
Befus     By: /s/ Michael J. Elehwany Derek Befus, Vice President     Michael J.
Elehwany, Vice President UNION BANK OF CALIFORNIA, N.A., as a Lender    
WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender By: /s/ Robert Leeper     By:
/s/ Grainne Pergolini Robert Leeper, Senior Vice President     Grainne
Pergolini, Vice President WESTLB AG, NEW YORK BRANCH, as a Lender By: /s/ Gavin
Rees Gavin Rees, Director By: /s/ David Sellers     David Sellers, Executive
Director

6